UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-00653) Exact name of registrant as specified in charter:	Putnam Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2011 Date of reporting period:	November 1, 2010 — October 31, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Income Fund Annual report 10 | 31 | 11 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Trustee approval of management contract 17 Financial statements 21 Federal tax information 89 About the Trustees 90 Officers 92 Message from the Trustees Dear Fellow Shareholder: As we move toward the end of 2011, we have seen markets experience heightened levels of volatility because of global economic uncertainty. Following a solid October rebound, U.S. markets are holding on to modest gains. Volatility will likely remain a dominant characteristic of the markets as the U.S. economy continues to battle high unemployment and a weak housing market, and Europe seeks a lasting resolution to its debt woes. While volatility is unsettling, long-term investors should understand that it has also created opportunities for active managers. Putnam’s team of investment professionals is working to identify attractive investments while also guarding against downside risk. We would like to thank John A. Hill, who has served as Chairman of the Trustees since 2000 and who continues on as a Trustee, for his service. We are pleased to announce that Jameson A. Baxter is the new Chair, having served as Vice Chair since 2005 and a Trustee since 1994. Ms. Baxter is President of Baxter Associates, Inc., a private investment firm, and Chair of the Mutual Fund Directors Forum. In addition, she serves as Chair Emeritus of the Board of Trustees of Mount Holyoke College, Director of the Adirondack Land Trust, and Trustee of the Nature Conservancy’s Adirondack Chapter. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Seeking high current return across a broad range of fixed-income securities Over Putnam Income Fund’s 57-year history, the bond landscape has undergone a dramatic transformation. A significant portion of the U.S. investment-grade sector, the fund’s primary focus, is now composed of securitized debt instruments, including mortgage- and asset-backed securities. The high-yield corporate bond sector, established in the late 1970s, has also grown significantly and is now considered a mature asset class. And outside the United States, there are new opportunities to invest in the debt of developed and emerging-market countries. Amid this evolution, the fund’s objective has remained constant. In a letter to investors in 1963, George Putnam, Jr., expressed it this way: “We have in mind those people who need a liberal current return…” His choice of “current return” rather than “current income” captures the investment philosophy of the fund today: High current income should be pursued within a total return context, and risk management is as important as yield in maintaining a high current income stream. Investing in today’s global bond market requires broad expertise. Putnam’s fixed-income organization includes teams of specialists who focus on varied investment opportunities. The fund’s managers select from these opportunities, building a diversified portfolio that carefully balances risk and return. Consider these risks before investing: Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Key fixed-income return sources Securitized: Interest-rate cycles affect mortgage- and asset-backed securities (MBS/ABS). Because MBS are the securitized cash flows of mortgages, prepayment rates are another consideration. Some MBS are issued by the U.S. government or its agencies and others areissued by other entities. For ABS, managers monitor the credit quality of the underlying assets, which comprise the securitized cash flow of anything from credit card debt to manufactured housing debt. Credit: Corporate bond performance tends to track the health of the overall economy more closely than other bonds. These bonds are less sensitive to interest-rate movements; they tend to perform well when the economy strengthens, often in spite of the higher rates that accompany stronger growth. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * The fund’s benchmark, the Barclays Capital U.S. Aggregate Bond Index, was introduced on 12/31/75, and the fund’s Lipper category was introduced on 12/31/59. Both post-date the inception of the fund’s classAshares. 4 Interview with your fund’s portfolio manager Michael V. Salm What was the investment environment like during the fund’s fiscal year ended October 31, 2011? The past 12 months consisted of two starkly different investment environments. From November to April, so-called “risk assets,” such as stocks, corporate bonds, and emerging-market debt, posted solid gains. In part, this rally was spurred by the Federal Reserve’s [the Fed’s] announcement in November of a second round of quantitative easing, dubbed “QE2.” Under the program, the Fed committed to purchase an additional $600 billion of Treasury bonds by the end of June 2011. Investors had widely anticipated the Fed’s announcement, and Treasury rates jumped higher in the fourth quarter of 2010 and early months of 2011 as investors reallocated to other asset classes. In early summer, however, this upward trend stalled as investors tried to gauge the implications of the disasters in Japan and the subsequent supply-chain disruptions, as well as some weaker-than-expected economic data in the United States. A series of negative headlines followed, including the threat of political impasse surrounding attempts to raise the federal debt ceiling, Standard & Poor’s [S&P] downgrade of U.S. Treasury debt, and continued challenges in the European sovereign debt negotiations. The result was a significant sell-off in the third quarter of 2011, the worst for risk assets since the financial crisis unraveled markets in 2008. The period ended on a positive note, however, as non-Treasury sectors recorded solid gains in October, helping to recapture some of the ground lost in the prior three months. During this volatile period, I’m pleased to report that Putnam Income Fund posted gains for its fiscal year that were in line with This comparison shows your fund’s performance in the context of broad market indexes for the 12 months ended 10/31/11. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on pages 15 and 16. 5 those of the benchmark and ahead of the average return of its Lipper peer group. As you mentioned, S&P cut its AAA rating of U.S. Treasury debt in August, yet Treasuries were one of the better-performing sectors during the period. How did that affect the fund’s performance? As has been the case for some time, the fund was positioned so that it was not dependent on declining interest rates to drive returns. The S&P downgrade, in many ways, reinforced investors’ perception that financial markets across the board were deteriorating, and sparked a flight to what many believe remains the safest asset available: U.S. Treasuries. The fund had no direct investment in Treasury bonds, and had a lower duration — which measures interest-rate exposure — than the benchmark throughout the period, both of which detracted from the fund’s relative performance, particularly during the summer months. We have recently moved the fund’s positioning more in line with the benchmark’s. The Fed announced during the period its intention to hold short-term interest rates low until the middle of 2013, and while we believe today’s historically low rates are likely to head higher Credit qualities are shown as a percentage of net assets as of 10/31/11. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch, and then included in the closest equivalent Moody’s rating. Ratings will vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Derivative instruments, including currency forwards, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. Cash is also shown in the not-rated category. The fund itself has not been rated by an independent ratingagency. A negative percentage reflects the effect of fund strategies that are designed to enhance performance if certain securities decline in value. 6 eventually, the risk of higher interest rates over the short term appears to have abated. How was the fund positioned in non-Treasury sectors, and how did that affect performance? Returns in the non-Treasury sectors of the market generally were mixed during the past 12 months, with strong performance in the first half and choppier returns in the most recent six months. In terms of positioning, we maintained an overweight position in corporate bonds throughout the period. Despite some economic concerns on the macro level, fundamentals remained strong, with low default rates and healthy corporate balance sheets. Although we foresee a possible recession in Europe and likely below-average growth in the United States, our outlook remains fairly stable for U.S. corporate debt, and the fund continues to hold a larger-than-benchmark exposure. Our allocation to non-agency residential mortgage-backed securities [RMBS] and interest-only collateralized mortgage obligations [CMO IOs] also produced mixed results. Both types of securities are derived from pools of mortgages, with RMBS generally sensitive to credit, or default, risks, while CMO IOs are more sensitive to changes in prepayment rates. Although the fundamentals underpinning the RMBS market were fairly stable over the period, investors lost their appetite for credit risk in the third quarter, and RMBS, like corporate bonds, sold off. Meanwhile, there was some speculation over the period that the federal government was weighing the introduction of new initiatives to help homeowners refinance their mortgages. Shortly after the end of the reporting period, the Federal Housing Finance Authority announced modifications to the existing Home Affordable Refinance Program [HARP] by allowing certain “underwater” borrowers who are current on their payments to refinance their loans at market rates. IO spreads — which measure the difference in This chart shows how the fund’s top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any. Holdings will vary over time. 7 yield between Treasuries and other bonds — widened sharply in the weeks leading up to the announcement, and our CMO IO position detracted from relative performance during recent months. Nonetheless, we continue to believe the longer-term return potential for these securities is compelling, and not necessarily reliant on an improving housing market. Even given an uptick in prepayments, from a fundamental point of view, IO cash flows remain extremely attractive in the context of what remain historically low prepayment rates and continued housing market weakness, and we remain optimistic on the longer-term potential for the sector. I should note that in implementing our CMO IO strategy, we used interest-rate swaps and options to hedge the fund’s duration — or sensitivity to interest-rate changes — to isolate the prepayment risks associated with these securities, which we believed offered attractive return potential. Lastly, the fund’s position in commercial mortgage-backed securities [CMBS] generally helped performance over the past year. The fund’s holdings in CMBS primarily consist of very senior, highly rated bonds, which tend to carry less risk of default or loss of liquidity than the CMBS market as a whole. These positions performed reasonably well during the fund’s fiscal year, and also held up better than other risk assets during the second half of the period. What is your outlook? We maintain our belief that the most likely trajectory for the U.S. economy is one of continued slow growth over the near term. The major headwinds facing consumers earlier in the year — notably, high food and energy prices — have abated, and we believe the prospects are good for already-lean corporations to surprise on the upside as we close out the calendar year. Despite the macroeconomic challenges facing U.S. markets, including high unemployment, a stalled housing market, and below-average GDP growth, we believe the fundamentals across a range of fixed-income sectors remain attractive. We believe investors’ flight to quality has led to even more compelling valuations in non-Treasury sectors, and we intend to tactically allocate to those areas we find most undervalued. For longer-term shareholders, we believe that this strategy of active management should prove prudent as investors regain an appetite for risk and the extreme volatility of recent months subsides. Thank you, Mike, for bringing us up to date. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Of special interest During the fund’s fiscal year, the distribution rate was lowered to $0.020 from $0.038, which was the result of declining interest rates in many sectors of the bond market, and because of the fund’s increased focus on higher-quality, lower-yielding segments of the market. Portfolio Manager Michael V. Salm is Co-Head of Fixed Income at Putnam. He has a B.A. from Cornell University. Michael joined Putnam in 1997 and has been in the investment industry since 1989. In addition to Michael, your fund’s portfolio managers are Daniel Choquette, Brett Kozlowski, Kevin Murphy, and Raman Srivastava. 8 IN THE NEWS The U.S. unemployment picture, dim for many months, showed a glimmer of hope in October. The Labor Department reported that the private sector added 104,000 jobs, which was offset by the reduction of 24,000 government positions for a net increase of 80,000 jobs. The nation’s unemployment rate fell to 9%, the lowest since April. The U.S. economy has regained 2.3 million of the nearly 8.8 million jobs lost during the Great Recession. Employment gains in the private sector were achieved across a number of industries, including health care, manufacturing, mining, and professional services. 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended October 31, 2011, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 10/31/11 Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/54) (3/1/93) (7/26/99) (12/14/94) (1/21/03) (6/16/94) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 7.88% 7.80% 6.89% 6.89% 7.07% 7.07% 7.43% 7.37% 7.61% 7.96% 10 years 72.03 65.12 59.58 59.58 59.64 59.64 67.71 62.33 67.88 76.04 Annual average 5.57 5.14 4.78 4.78 4.79 4.79 5.31 4.96 5.32 5.82 5 years 40.59 34.98 35.29 33.29 35.33 35.33 38.60 34.17 38.67 42.05 Annual average 7.05 6.18 6.23 5.92 6.24 6.24 6.75 6.05 6.76 7.27 3 years 57.24 51.03 53.47 50.47 53.70 53.70 55.85 50.71 55.96 58.08 Annual average 16.28 14.73 15.35 14.59 15.40 15.40 15.94 14.65 15.97 16.49 1 year 4.95 0.69 4.22 –0.77 4.21 3.21 4.66 1.20 4.74 5.12 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. 10 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $15,958 and $15,964, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,675 after sales charge) would have been valued at $16,233. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $16,788 and $17,604, respectively. Comparative index returns For periods ended 10/31/11 Barclays Capital U.S. Aggregate Lipper Corporate Debt Funds A-Rated Bond Index category average* Annual average (life of fund) —† —† 10 years 70.12% 65.50% Annual average 5.46 5.11 5 years 36.42 33.16 Annual average 6.41 5.86 3 years 29.06 36.80 Annual average 8.87 10.90 1 year 5.00 4.71 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year, 3-year, 5-year, and 10-year periods ended 10/31/11, there were 119, 103, 95, and 61 funds, respectively, in this Lipper category. † The fund’s benchmark, the Barclays Capital U.S. Aggregate Bond Index, was introduced on 12/31/75, and the fund’s Lipper category was introduced on 12/31/59. Both post-date the inception of the fund’s class A shares. 11 Fund price and distribution information For the 12-month period ended 10/31/11 Distributions Class A Class B Class C Class M Class R Class Y Number 12 12 12 12 12 12 Income $0.350 $0.300 $0.300 $0.335 $0.335 $0.365 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 10/31/10 $6.86 $7.15 $6.80 $6.82 $6.74 $6.97 $6.83 $6.93 10/31/11 6.84 7.13 6.78 6.80 6.71 6.94 6.81 6.91 Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Current yield (end of period) charge charge value value charge charge value value Current dividend rate 1 3.51% 3.37% 2.83% 2.82% 3.40% 3.29% 3.35% 3.65% Current 30-day SEC yield 2 N/A 4.22 3.60 3.60 N/A 4.00 4.09 4.58 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. Fund performance as of most recent calendar quarter Total return for periods ended 9/30/11 Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/54) (3/1/93) (7/26/99) (12/14/94) (1/21/03) (6/16/94) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 7.87% 7.80% 6.89% 6.89% 7.06% 7.06% 7.43% 7.37% 7.61% 7.96% 10 years 73.63 66.57 60.81 60.81 60.87 60.87 69.00 63.52 69.44 77.93 Annual average 5.67 5.23 4.87 4.87 4.87 4.87 5.39 5.04 5.41 5.93 5 years 40.32 34.71 35.23 33.22 35.26 35.26 38.53 34.08 38.60 42.19 Annual average 7.01 6.14 6.22 5.90 6.23 6.23 6.74 6.04 6.75 7.29 3 years 41.32 35.62 38.07 35.07 38.06 38.06 40.10 35.49 40.14 42.18 Annual average 12.22 10.69 11.35 10.54 11.35 11.35 11.90 10.65 11.91 12.45 1 year 4.15 –0.05 3.42 –1.52 3.41 2.43 3.84 0.44 3.94 4.48 12 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 10/31/10* 0.88% 1.63% 1.63% 1.13% 1.13% 0.63% Annualized expense ratio for the six-month period ended 10/31/11† 0.87% 1.62% 1.62% 1.12% 1.12% 0.62% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Restated to reflect projected expenses under a management contract effective 1/1/10. † For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from May 1, 2011, to October 31, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $4.42 $8.21 $8.21 $5.68 $5.69 $3.15 Ending value (after expenses) $1,014.00 $1,010.30 $1,010.20 $1,012.90 $1,014.20 $1,015.10 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/11. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended October 31, 2011, use the following calculation method. To find the value of your investment on May 1, 2011, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $4.43 $8.24 $8.24 $5.70 $5.70 $3.16 Ending value (after expenses) $1,020.82 $1,017.04 $1,017.04 $1,019.56 $1,019.56 $1,022.08 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/11. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. 15 S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts andtransactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section at putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of October 31, 2011, Putnam employees had approximately $325,000,000 and the Trustees had approximately $71,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, which consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (“Independent Trustees”), requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. Over the course of several months ending in June 2011, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided and other information developed with the assistance of the Board’s independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees on a number of occasions. At the Trustees’ June 17, 2011 meeting, the Contract Committee recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2011. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees 17 generally focus their attention on material changes in circumstances — for example, changes in assets under management or investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Most of the open-end Putnam funds have new management contracts, with new fee schedules reflecting the implementation of more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds, and performance fees for some funds. These new management contracts have been in effect for a little over a year — since January or, for a few funds, February, 2010. The Trustees approved the new management contracts on July 10, 2009, and fund shareholders subsequently approved the contracts by overwhelming majorities of the shares voted. Because these management contracts had been implemented only recently, the Contract Committee had limited practical experience with the operation of the new fee structures. Under its new management contract, your fund has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Contract Committee observed that the complex-wide breakpoints of the open-end funds had only been in place for a short while, and the Trustees will examine the operation of this new breakpoint structure in future years in light of further experience. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions and extraordinary expenses). Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 1st quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 2nd quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2010 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2010 reflected the most 18 recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of several investment oversight committees of the Trustees, which met on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each fund’s performance with various benchmarks and with the performance of competitive funds. The Committee noted the substantial improvement in the performance of most 19 Putnam funds during the 2009–2010 period and Putnam Management’s ongoing efforts to strengthen its investment personnel and processes. The Committee also noted the disappointing investment performance of some funds for periods ended December 31, 2010 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper Corporate Debt Funds A-Rated) for the one-year, three-year and five-year periods ended December 31, 2010 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 1st Three-year period 1st Five-year period 1st Over the one-year, three-year and five-year periods ended December 31, 2010, there were 137, 130 and 123 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management contract, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 20 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 21 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders of Putnam Income Fund: We have audited the accompanying statement of assets and liabilities of Putnam Income Fund (the fund), including the fund’s portfolio, as of October 31, 2011, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform our audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of October 31, 2011 by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Income Fund as of October 31, 2011, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts December 14, 2011 22 The fund’s portfolio 10/31/11 MORTGAGE-BACKED SECURITIES (30.5%)* Principal amount Value Adjustable Rate Mortgage Trust FRB Ser. 05-7, Class 7A21, 0.49472s, 2035 $6,191,259 $3,900,493 Banc of America Commercial Mortgage, Inc. Ser. 07-2, Class A2, 5.634s, 2049 2,611,877 2,636,951 Ser. 07-1, Class XW, IO, 5.297s, 2049 10,806,280 126,855 Banc of America Commercial Mortgage, Inc. 144A Ser. 02-PB2, Class XC, IO, 0.639502s, 2035 15,138,651 12,489 Ser. 07-5, Class XW, IO, 0.421056s, 2051 22,843,042 366,996 Ser. 04-5, Class XC, IO, 0.295623s, 2041 34,210,920 623,460 Ser. 04-4, Class XC, IO, 0.266973s, 2042 20,204,198 407,862 Ser. 05-1, Class XW, IO, 0.077031s, 2042 343,196,968 172,971 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 00-WF2, Class F, 8.311736s, 2032 379,000 394,937 FRB Ser. 07-PW16, Class A2, 5.663293s, 2040 839,851 854,456 Ser. 04-PR3I, Class X1, IO, 0.260404s, 2041 8,378,721 146,913 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class X1, IO, 0.181553s, 2038 15,072,803 231,368 Citigroup Commercial Mortgage Trust FRB Ser. 05-C3, Class AJ, 4.96s, 2043 2,050,000 1,883,274 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.147855s, 2049 91,108,106 1,127,007 Citigroup/Deutsche Bank Commercial Mortgage Trust Ser. 06-CD3, Class A2, 5.56s, 2048 1,076,901 1,087,783 Ser. 07-CD4, Class A2B, 5.205s, 2049 2,040,000 2,076,624 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.366816s, 2049 55,011,046 758,052 Ser. 07-CD4, Class XC, IO, 0.170873s, 2049 179,550,129 1,580,041 Commercial Mortgage Acceptance Corp. 144A Ser. 98-C1, Class F, 6.23s, 2031 452,568 467,224 Ser. 98-C2, Class F, 5.44s, 2030 1,812,325 1,886,473 Commercial Mortgage Pass-Through Certificates 144A Ser. 06-C8, Class XS, IO, 0.183006s, 2046 60,446,225 733,240 Ser. 05-LP5, Class XC, IO, 0.171117s, 2043 28,911,426 273,936 Ser. 05-C6, Class XC, IO, 0.064196s, 2044 51,342,238 297,286 Countrywide Home Loans 144A Ser. 04-R2, Class 1AS, IO, 5.69454s, 2034 8,887,947 1,123,437 Ser. 05-R3, Class AS, IO, 5.5866s, 2035 569,191 79,459 FRB Ser. 04-R2, Class 1AF1, 0.66472s, 2034 F 8,773,357 6,754,614 FRB Ser. 05-R3, Class AF, 0.64472s, 2035 F 558,874 452,738 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.795425s, 2039 5,573,965 5,636,326 Ser. 07-C2, Class A2, 5.448s, 2049 271,688 272,411 Ser. 07-C1, Class AAB, 5.336s, 2040 3,388,000 3,504,208 Ser. 06-C5, Class AX, IO, 0.162621s, 2039 28,747,969 420,554 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.106637s, 2049 94,632,835 593,443 CS First Boston Mortgage Securities Corp. FRB Ser. 04-C2, Class D, 5.575s, 2036 1,550,000 1,519,000 Ser. 05-C5, Class AJ, 5.1s, 2038 F 2,715,000 2,423,586 Ser. 05-C5, Class AM, 5.1s, 2038 1,845,000 1,901,503 Ser. 03-CPN1, Class E, 4.891s, 2035 1,341,000 1,283,672 23 MORTGAGE-BACKED SECURITIES (30.5%)* cont. Principal amount Value CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 $2,640,000 $2,762,153 FRB Ser. 03-CK2, Class G, 5.744s, 2036 2,345,000 2,292,215 Ser. 03-C3, Class AX, IO, 1.73164s, 2038 65,818,858 1,252,862 Ser. 02-CP3, Class AX, IO, 1.39547s, 2035 27,106,004 138,647 Ser. 04-C4, Class AX, IO, 0.350686s, 2039 6,347,385 143,159 Deutsche Mortgage Securities, Inc. Ser. 2009-RS2, Class 4A2, 0.365s, 2037 8,894,363 3,557,745 DLJ Commercial Mortgage Corp. 144A FRB Ser. 98-CG1, Class B4, 7.219338s, 2031 3,188,000 3,414,771 Ser. 99-CG2, Class B4, 6.1s, 2032 1,883,062 1,853,052 Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 24.81397s, 2037 2,128,444 3,061,340 IFB Ser. 2976, Class LC, 23.527789s, 2035 281,085 437,762 IFB Ser. 2979, Class AS, 23.381123s, 2034 231,566 317,616 IFB Ser. 3072, Class SB, 22.757789s, 2035 1,103,497 1,676,433 IFB Ser. 3249, Class PS, 21.472011s, 2036 1,059,904 1,486,728 IFB Ser. 3065, Class DC, 19.13001s, 2035 1,141,049 1,682,990 IFB Ser. 2990, Class LB, 16.323757s, 2034 1,463,622 1,953,028 IFB Ser. 3835, Class SN, 15.516675s, 2041 9,862,121 13,334,672 IFB Ser. 3287, Class SE, IO, 6.45667s, 2037 4,055,635 540,373 IFB Ser. 3835, Class SC, IO, 6.40667s, 2038 9,203,832 1,620,151 IFB Ser. 3907, Class KS, IO, 6.30667s, 2040 7,068,740 1,164,928 IFB Ser. 3485, Class SI, IO, 6.30667s, 2036 1,505,917 218,659 IFB Ser. 3708, Class SA, IO, 6.20667s, 2040 24,875,467 3,304,208 IFB Ser. 3763, Class WS, IO, 5.79667s, 2039 21,404,428 3,205,099 IFB Ser. 3852, Class NT, 5.75667s, 2041 4,094,177 4,206,849 IFB Ser. 3852, Class TB, 5.75667s, 2041 2,785,677 2,865,765 IFB Ser. 3752, Class PS, IO, 5.75667s, 2040 9,595,673 1,545,767 Ser. 3672, Class PI, IO, 5 1/2s, 2039 6,860,433 841,981 Ser. 3645, Class ID, IO, 5s, 2040 456,179 50,672 Ser. 3632, Class CI, IO, 5s, 2038 518,976 55,977 Ser. 3626, Class DI, IO, 5s, 2037 359,159 20,738 Ser. 3623, Class CI, IO, 5s, 2036 F 326,977 35,275 Ser. 3747, Class HI, IO, 4 1/2s, 2037 2,721,834 329,614 Ser. 3707, Class PI, IO, 4 1/2s, 2025 14,894,485 1,151,195 Ser. 3768, Class MI, IO, 4s, 2035 62,124,860 6,839,947 Ser. 3736, Class QI, IO, 4s, 2034 14,078,361 1,548,070 Ser. 3740, Class KI, IO, 4s, 2033 19,558,074 1,369,065 Ser. 3692, Class KI, IO, 4s, 2024 F 49,769,812 2,170,676 Ser. 3707, Class HI, IO, 4s, 2023 5,065,317 213,098 Ser. T-56, Class A, IO, 0.523978s, 2043 14,565,261 263,631 Ser. T-56, Class 3, IO, 0.470982s, 2043 5,060,851 2,530 Ser. T-56, Class 1, IO, 0.293104s, 2043 17,635,872 10,582 Ser. T-56, Class 2, IO, 0.121236s, 2043 6,087,486 5,479 Ser. 3369, Class BO, PO, zero %, 2037 75,031 68,691 Ser. 3327, Class IF, IO, zero %, 2037 33,277 10 Ser. 3369, PO, zero %, 2037 9,901 9,834 Ser. 3391, PO, zero %, 2037 162,041 139,723 Ser. 3300, PO, zero %, 2037 1,276,440 1,157,603 Ser. 3206, Class EO, PO, zero %, 2036 51,925 46,457 24 MORTGAGE-BACKED SECURITIES (30.5%)* cont. Principal amount Value Federal Home Loan Mortgage Corp. Ser. 3175, Class MO, PO, zero %, 2036 $163,309 $145,931 Ser. 3210, PO, zero %, 2036 43,168 39,161 FRB Ser. 3326, Class YF, zero %, 2037 64,748 64,378 FRB Ser. 3117, Class AF, zero %, 2036 54,604 50,782 FRB Ser. 3326, Class WF, zero %, 2035 145,340 145,772 FRB Ser. 3036, Class AS, zero %, 2035 72,556 56,093 FRB Ser. 3003, Class XF, zero %, 2035 61,798 61,245 Federal National Mortgage Association Ser. 10-100, Class AI, IO, 4 1/2s, 2025 26,044,961 2,216,426 IFB Ser. 11-67, Class BS, IO, 6.25528s, 2041 24,289,092 3,702,143 Federal National Mortgage Association Grantor Trust IFB Ser. 07-75, Class JS, 50.40224s, 2037 1,000,403 2,043,643 IFB Ser. 06-62, Class PS, 38.43168s, 2036 2,166,244 3,925,018 IFB Ser. 06-8, Class HP, 23.66936s, 2036 1,109,158 1,738,838 IFB Ser. 05-45, Class DA, 23.52269s, 2035 2,231,525 3,438,781 IFB Ser. 05-122, Class SE, 22.24348s, 2035 2,064,169 2,975,706 IFB Ser. 05-75, Class GS, 19.51584s, 2035 950,391 1,327,411 IFB Ser. 05-106, Class JC, 19.3652s, 2035 1,071,822 1,614,250 IFB Ser. 05-83, Class QP, 16.75772s, 2034 259,192 345,529 IFB Ser. 11-4, Class CS, 12.41056s, 2040 3,028,477 3,498,800 IFB Ser. 11-27, Class AS, IO, 6.23528s, 2041 18,997,413 2,595,617 IFB Ser. 10-35, Class SG, IO, 6.15528s, 2040 40,844,615 7,334,059 Ser. 10-67, Class BI, IO, 5 1/2s, 2025 F 12,151,850 1,223,046 Ser. 03-W10, Class 1, IO, 1.45698s, 2043 12,289,798 553,041 Ser. 01-50, Class B1, IO, 0.41302s, 2041 1,165,771 14,572 Ser. 03-34, Class P1, PO, zero %, 2043 292,226 220,631 Ser. 07-64, Class LO, PO, zero %, 2037 263,923 241,223 Ser. 07-14, Class KO, PO, zero %, 2037 596,547 530,724 Ser. 06-125, Class OX, PO, zero %, 2037 149,799 137,875 Ser. 06-84, Class OT, PO, zero %, 2036 105,415 96,023 Ser. 06-46, Class OC, PO, zero %, 2036 93,406 83,215 Ser. 04-61, Class CO, PO, zero %, 2031 256,345 249,449 FRB Ser. 06-104, Class EK, zero %, 2036 22,236 21,568 FRB Ser. 06-1, Class HF, zero %, 2032 2,180 2,174 IFB Ser. 06-48, Class FG, zero %, 2036 74,066 69,262 First Union National Bank-Bank of America Commercial Mortgage 144A Ser. 01-C1, Class 3, IO, 1.261981s, 2033 4,234,472 42 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class F, 7 1/2s, 2029 2,112,000 2,211,037 Ser. 97-C2, Class G, 7 1/2s, 2029 696,000 741,447 GE Capital Commercial Mortgage Corp. 144A Ser. 03-C2, Class D, 5.326s, 2037 3,092,000 3,135,165 Ser. 05-C2, Class XC, IO, 0.122204s, 2043 50,955,002 360,150 Ser. 05-C3, Class XC, IO, 0.082125s, 2045 322,470,693 1,585,172 Ser. 07-C1, Class XC, IO, 0.075771s, 2049 131,064,712 661,484 GMAC Commercial Mortgage Securities, Inc. Ser. 97-C1, Class X, IO, 1.237403s, 2029 3,905,051 123,923 Ser. 05-C1, Class X1, IO, 0.239739s, 2043 35,343,353 481,765 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 160,688 138,401 25 MORTGAGE-BACKED SECURITIES (30.5%)* cont. Principal amount Value Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.486s, 2041 $16,984,940 $25,283,443 IFB Ser. 10-158, Class SD, 14.2658s, 2040 2,780,250 3,724,590 IFB Ser. 11-70, Class WS, 9.21056s, 2040 11,858,000 12,935,774 IFB Ser. 11-56, Class SG, 6.82734s, 2041 3,273,246 3,510,884 IFB Ser. 11-56, Class MS, 6.82581s, 2041 5,870,078 6,270,887 IFB Ser. 11-37, Class SB, IO, 6.45528s, 2038 2,890,550 465,778 IFB Ser. 11-61, Class CS, IO, 6.43528s, 2035 29,540,317 5,018,368 IFB Ser. 10-85, Class AS, IO, 6.40528s, 2039 7,362,070 1,219,343 IFB Ser. 10-113, Class CS, IO, 6.40528s, 2039 7,635,369 1,320,613 IFB Ser. 11-37, Class SD, IO, 6.40528s, 2038 3,719,645 593,339 IFB Ser. 10-31, Class HS, IO, 6.35528s, 2039 16,489,777 2,782,155 IFB Ser. 10-58, Class LS, IO, 6.30528s, 2039 11,483,068 1,970,265 IFB Ser. 10-42, Class SP, IO, 6.30528s, 2039 6,892,579 1,179,941 IFB Ser. 10-31, Class PS, IO, 6.30528s, 2038 13,031,559 2,364,967 IFB Ser. 10-53, Class SA, IO, 6.25528s, 2039 42,661,918 7,131,793 IFB Ser. 10-62, Class SD, IO, 6.24528s, 2040 8,597,788 1,463,154 IFB Ser. 11-40, Class AS, IO, 5.87667s, 2036 7,961,916 1,143,013 IFB Ser. 10-85, Class SN, IO, 5.69528s, 2040 37,695,934 6,561,731 IFB Ser. 11-70, Class SM, IO, 5.64667s, 2041 5,789,000 1,585,491 Ser. 10-68, Class MI, IO, 5s, 2039 14,231,574 2,300,392 Ser. 11-56, Class IK, IO, 5s, 2039 6,821,443 925,329 Ser. 11-116, Class IA, IO, 4 1/2s, 2039 13,187,217 2,027,403 IFB Ser. 11-70, Class YI, IO, 0.15s, 2040 15,722,313 89,932 Ser. 11-70, PO, zero %, 2041 40,378,833 31,893,221 Ser. 10-151, Class KO, PO, zero %, 2037 1,603,365 1,442,772 Ser. 06-36, Class OD, PO, zero %, 2036 108,592 102,467 Ser. 99-31, Class MP, PO, zero %, 2029 41,191 36,248 FRB Ser. 07-35, Class UF, zero %, 2037 14,766 14,473 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class AJ, 4.859s, 2042 2,021,000 1,859,724 Greenwich Capital Commercial Funding Corp. 144A Ser. 03-C1, Class G, 4.773s, 2035 1,618,000 1,561,313 Ser. 05-GG3, Class XC, IO, 0.451178s, 2042 77,698,583 1,250,403 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 1,087,917 1,103,216 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 702,347 709,371 Ser. 04-C1, Class X1, IO, 0.973113s, 2028 869,403 9 Ser. 03-C1, Class X1, IO, 0.839486s, 2040 15,238,602 92,803 Ser. 06-GG6, Class XC, IO, 0.071493s, 2038 111,858,212 191,389 GSMPS Mortgage Loan Trust 144A Ser. 05-RP1, Class 1AS, IO, 5.97024s, 2035 750,560 116,337 IFB Ser. 04-4, Class 1AS, IO, 5.298629s, 2034 302,486 45,282 FRB Ser. 04-4, Class 1AF, 0.64472s, 2034 F 302,486 232,945 FRB Ser. 05-RP1, Class 1AF, 0.59472s, 2035 F 750,560 577,963 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 97-C5, Class F, 7.561s, 2029 301,200 304,272 FRB Ser. 07-LD12, Class A3, 5.986621s, 2051 19,773,000 21,236,637 FRB Ser. 02-C2, Class E, 5.309275s, 2034 1,540,000 1,513,851 Ser. 06-LDP8, Class X, IO, 0.556657s, 2045 61,002,966 1,245,925 Ser. 07-LDPX, Class X, IO, 0.337341s, 2049 41,347,862 467,396 26 MORTGAGE-BACKED SECURITIES (30.5%)* cont. Principal amount Value JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 00-C9, Class G, 6 1/4s, 2032 $92,047 $92,092 FRB Ser. 01-C1, Class H, 5.626s, 2035 F 1,599,000 1,535,895 Ser. 05-LDP2, Class X1, IO, 0.297631s, 2042 140,832,969 1,998,983 Ser. 05-CB12, Class X1, IO, 0.105184s, 2037 31,888,838 255,174 Ser. 06-LDP6, Class X1, IO, 0.047883s, 2043 58,984,126 200,133 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 556,463 534,204 Ser. 99-C1, Class G, 6.41s, 2031 601,777 532,573 Ser. 98-C4, Class G, 5.6s, 2035 474,000 490,258 Ser. 98-C4, Class H, 5.6s, 2035 808,000 873,589 LB-UBS Commercial Mortgage Trust Ser. 06-C6, Class AM, 5.413s, 2039 F 4,078,000 3,914,490 Ser. 03-C5, Class F, 4.843s, 2037 2,504,000 2,303,680 Ser. 07-C2, Class XW, IO, 0.541841s, 2040 8,657,399 176,654 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C7, Class XW, IO, 0.68934s, 2038 43,412,519 1,045,547 Ser. 06-C7, Class XCL, IO, 0.300708s, 2038 67,382,137 987,350 Ser. 05-C3, Class XCL, IO, 0.300435s, 2040 126,111,437 2,247,810 Ser. 05-C2, Class XCL, IO, 0.263153s, 2040 161,729,137 1,144,395 Ser. 07-C2, Class XCL, IO, 0.195703s, 2040 200,933,572 2,414,418 Ser. 05-C5, Class XCL, IO, 0.189087s, 2040 96,835,997 1,419,713 Ser. 06-C1, Class XCL, IO, 0.120486s, 2041 143,957,545 1,540,346 Ser. 05-C7, Class XCL, IO, 0.103581s, 2040 138,940,328 769,729 Merit Securities Corp. 144A FRB Ser. 11PA, Class 3A1, 0.86583s, 2027 3,402,959 2,747,856 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.40655s, 2028 277,010 7,964 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.827867s, 2050 475,000 507,324 Ser. 05-MCP1, Class XC, IO, 0.184639s, 2043 40,603,611 429,383 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.885148s, 2039 8,786,641 176,910 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 07-8, Class A3, 5.965963s, 2049 3,281,000 3,528,177 Ser. 07-5, Class A3, 5.364s, 2048 1,919,000 1,981,930 FRB Ser. 06-4, Class A2FL, 0.363s, 2049 3,056,876 2,968,991 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 8.199434s, 2037 3,031,488 181,889 Ser. 06-C4, Class X, IO, 5.647402s, 2045 6,566,196 328,310 Ser. 05-C3, Class X, IO, 5.647393s, 2044 1,926,799 115,608 Morgan Stanley Capital I FRB Ser. 06-T23, Class A2, 5.746348s, 2041 1,150,318 1,166,514 Ser. 07-IQ14, Class A2, 5.61s, 2049 2,706,554 2,797,389 FRB Ser. 07-HQ12, Class A2, 5.590489s, 2049 2,607,284 2,659,951 FRB Ser. 07-HQ12, Class A2FL, 0.49322s, 2049 1,066,657 923,832 Morgan Stanley Capital I 144A Ser. 05-HQ5, Class X1, IO, 0.121685s, 2042 13,196,521 69,018 Morgan Stanley Dean Witter Capital I Ser. 03-HQ2, Class C, 5.15s, 2035 2,146,000 2,059,495 27 MORTGAGE-BACKED SECURITIES (30.5%)* cont. Principal amount Value Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 10.236s, 2043 $430,286 $436,779 Nomura Asset Securities Corp. 144A Ser. 98-D6, Class B1, 6s, 2030 2,002,000 2,039,251 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2033 189,000 7,560 Salomon Brothers Mortgage Securities VII 144A Ser. 02-KEY2, Class X1, IO, 1.845604s, 2036 15,581,341 113,744 Structured Adjustable Rate Mortgage Loan Trust 144A Ser. 04-NP2, Class A, 0.595s, 2034 F 302,338 223,679 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.022917s, 2045 33,729,594 4,722,143 Ser. 07-4, Class 1A4, IO, 1s, 2045 45,592,058 1,851,038 Structured Asset Securities Corp. 144A FRB Ser. 05-RF2, Class A, 0.59472s, 2035 F 3,572,833 2,644,042 TIAA Seasoned Commercial Mortgage Trust FRB Ser. 07-C4, Class AJ, 5.907622s, 2039 F 5,921,000 5,126,378 Vericrest Opportunity Loan Transferee 144A Ser. 10-NPL1, Class M, 6s, 2039 2,285,193 2,273,767 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C32, Class A2, 5.737444s, 2049 2,125,171 2,169,640 Ser. 07-C30, Class APB, 5.294s, 2043 794,000 831,613 Ser. 07-C30, Class A3, 5.246s, 2043 2,703,000 2,722,089 Ser. 05-C17, Class AJ, 5.224s, 2042 1,395,000 1,273,663 Ser. 07-C34, IO, 0.378367s, 2046 18,433,821 292,176 Ser. 06-C29, IO, 0.373424s, 2048 200,158,671 3,122,475 Wachovia Bank Commercial Mortgage Trust 144A Ser. 03-C3, Class IOI, IO, 1.055916s, 2035 15,005,235 142,580 Ser. 05-C18, Class XC, IO, 0.104483s, 2042 25,299,006 206,440 Ser. 06-C26, Class XC, IO, 0.047898s, 2045 11,477,502 33,744 Ser. 06-C23, Class XC, IO, 0.039244s, 2045 156,184,859 704,394 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 129,000 65,145 Ser. 05-C1A, Class C, 4.9s, 2036 423,000 426,553 WAMU Mortgage Pass-Through Certificates FRB Ser. 05-AR19, Class A1C3, 0.74472s, 2045 10,656,537 5,541,846 Total mortgage-backed securities (cost $380,042,929) CORPORATE BONDS AND NOTES (27.1%)* Principal amount Value Basic materials (2.1%) Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 $835,000 $1,067,582 ArcelorMittal sr. unsec. unsub. 9.85s, 2019 (France) 935,000 1,076,224 ArcelorMittal sr. unsec. unsub. notes 7s, 2039 (France) 1,575,000 1,572,804 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 835,000 887,188 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2018 1,210,000 1,379,400 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 505,000 656,040 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 (Indonesia) 3,082,000 3,293,888 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 470,000 613,669 28 CORPORATE BONDS AND NOTES (27.1%)* cont. Principal amount Value Basic materials cont. Georgia-Pacific, LLC 144A company guaranty sr. notes 5.4s, 2020 $2,120,000 $2,363,552 International Paper Co. sr. unsec. notes 9 3/8s, 2019 958,000 1,228,483 International Paper Co. sr. unsec. notes 8.7s, 2038 510,000 670,922 International Paper Co. sr. unsec. notes 7.95s, 2018 1,400,000 1,680,304 International Paper Co. sr. unsec. unsub. notes 7.3s, 2039 900,000 1,049,449 Mosaic Co. (The) sr. unsec. notes 3 3/4s, 2021 640,000 652,079 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 650,000 887,741 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 5.2s, 2040 (Australia) 2,475,000 2,784,006 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 1,815,000 2,286,027 Sealed Air Corp. sr. notes 7 7/8s, 2017 725,000 774,325 Sealed Air Corp. 144A notes 5 5/8s, 2013 678,000 707,010 Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) 164,000 202,540 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 245,000 286,944 Teck Resources Limited sr. notes 9 3/4s, 2014 (Canada) 76,000 90,526 Temple-Inland, Inc. sr. unsec. unsub. notes 6 5/8s, 2018 1,080,000 1,199,484 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 135,000 157,680 Xstrata Finance Canada, Ltd. 144A company guaranty 5.8s, 2016 (Canada) 610,000 665,113 Capital goods (0.4%) Allied Waste North America, Inc. company guaranty sr. unsec. notes 6 7/8s, 2017 850,000 910,563 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 1,393,000 1,716,570 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 435,000 541,933 Republic Services, Inc. company guaranty sr. unsec. notes 5.7s, 2041 595,000 689,339 Republic Services, Inc. company guaranty sr. unsec. notes 3.8s, 2018 720,000 752,427 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 660,000 758,620 United Technologies Corp. sr. unsec. notes 5.7s, 2040 100,000 122,259 Communication services (3.1%) America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6 1/8s, 2040 (Mexico) 880,000 1,038,121 America Movil SAB de CV company guaranty unsec. unsub. notes 2 3/8s, 2016 (Mexico) 670,000 671,782 American Tower Corp. sr. unsec. notes 7 1/4s, 2019 1,560,000 1,845,174 American Tower Corp. sr. unsec. notes 7s, 2017 1,210,000 1,406,742 AT&T, Inc. company guaranty sr. unsec. unsub. notes 5.35s, 2040 1,140,000 1,244,625 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 1,160,000 1,347,252 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 645,000 774,002 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 1,570,000 2,043,631 CenturyLink, Inc. sr. unsec. debs. bonds Ser. G, 6 7/8s, 2028 2,025,000 1,789,592 CenturyLink, Inc. sr. unsec. unsub. notes Ser. P, 7.6s, 2039 855,000 846,968 29 CORPORATE BONDS AND NOTES (27.1%)* cont. Principal amount Value Communication services cont. Comcast Cable Communications company guaranty sr. unsub. notes 8 7/8s, 2017 $785,000 $1,010,575 Comcast Cable Holdings, LLC debs. 9.8s, 2012 75,000 76,557 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 700,000 882,053 Cox Communications, Inc. 144A bonds 8 3/8s, 2039 470,000 661,452 Cox Communications, Inc. 144A notes 5 7/8s, 2016 390,000 446,121 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 1,915,000 1,957,592 France Telecom notes 8 1/2s, 2031 (France) 1,345,000 1,962,506 France Telecom sr. unsec. unsub. notes 5 3/8s, 2019 (France) 880,000 990,554 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 800,000 852,000 Frontier Communications Corp. sr. unsec. notes 7 7/8s, 2015 215,000 227,766 NBCUniversal Media, LLC sr. unsec. unsub. notes 6.4s, 2040 845,000 1,029,427 Qwest Corp. notes 6 3/4s, 2021 1,767,000 1,877,909 Rogers Communications, Inc. company guaranty notes 6.8s, 2018 (Canada) 610,000 740,387 Rogers Communications, Inc. sec. notes 6 3/8s, 2014 (Canada) 1,000,000 1,113,598 SBA Tower Trust 144A company guaranty asset backed notes 5.101s, 2017 2,425,000 2,621,938 TCI Communications, Inc. company guaranty 7 7/8s, 2026 2,435,000 3,185,988 Telecom Italia Capital SA company guaranty sr. unsec. unsub. notes 6.175s, 2014 (Italy) 955,000 970,088 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 6.221s, 2017 (Spain) 345,000 366,234 Telefonica Emisiones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 1,500,000 1,520,256 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 1,165,000 1,499,240 Time Warner Cable, Inc. company guaranty sr. unsec. 6 3/4s, 2018 355,000 423,125 Time Warner Cable, Inc. company guaranty sr. unsec. notes 7 1/2s, 2014 345,000 392,043 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 350,000 425,424 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2041 85,000 90,296 Verizon Communications, Inc. sr. unsec. notes 7.35s, 2039 424,000 585,314 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 856,000 1,160,538 Verizon New Jersey, Inc. debs. 8s, 2022 640,000 803,731 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 795,000 1,063,039 Verizon Virginia, Inc. debs. Ser. A, 4 5/8s, 2013 219,000 228,910 Consumer cyclicals (2.6%) Advance Auto Parts, Inc. company guaranty sr. unsec. notes 5 3/4s, 2020 1,095,000 1,196,802 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 645,000 669,188 CBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2030 2,400,000 3,169,164 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 1,195,000 1,305,204 30 CORPORATE BONDS AND NOTES (27.1%)* cont. Principal amount Value Consumer cyclicals cont. DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 $805,000 $958,923 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 5s, 2021 30,000 32,841 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 1,670,000 1,916,472 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 1,635,000 1,688,138 Expedia, Inc. company guaranty sr. unsec. notes 7.456s, 2018 1,005,000 1,118,063 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 1,550,000 1,568,321 Expedia, Inc. 144A company guaranty sr. notes 8 1/2s, 2016 2,180,000 2,387,100 Ford Motor Credit Co., LLC sr. unsec. notes 5s, 2018 950,000 965,587 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 3/4s, 2021 740,000 788,467 FUEL Trust 144A company guaranty asset backed notes 4.207s, 2016 2,760,000 2,770,734 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 1,769,000 1,742,465 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 840,000 879,900 News America Holdings, Inc. company guaranty 7 3/4s, 2024 870,000 1,053,189 News America Holdings, Inc. debs. 7 3/4s, 2045 790,000 952,246 Omnicom Group, Inc. sr. unsec. unsub. notes 4.45s, 2020 1,060,000 1,105,781 Owens Corning company guaranty sr. unsec. notes 9s, 2019 672,000 788,760 QVC, Inc. 144A sr. notes 7 1/8s, 2017 535,000 569,775 Sears Holdings Corp. company guaranty 6 5/8s, 2018 799,000 689,138 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 1,450,000 1,906,693 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 1,850,000 2,408,998 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 365,000 392,495 Time Warner, Inc. debs. 9.15s, 2023 675,000 938,205 Walt Disney Co. sr. unsec. notes 2 3/4s, 2021 1,305,000 1,296,689 Walt Disney Co. sr. unsec. unsub. notes 4 3/8s, 2041 520,000 547,086 Consumer staples (2.2%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 910,000 1,223,059 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 1,735,000 2,306,429 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 1,313,000 2,050,370 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) 1,430,000 1,559,569 Beam, Inc. sr. unsec. unsub. notes 3s, 2012 1,735,000 1,748,013 Campbell Soup Co. debs. 8 7/8s, 2021 715,000 1,032,190 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 466,000 504,445 CVS Caremark Corp. sr. unsec. unsub. notes 6.6s, 2019 1,310,000 1,597,810 CVS Pass-Through Trust 144A company guaranty notes 7.507s, 2032 2,244,469 2,605,200 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 2,270,000 2,629,622 Diageo Investment Corp. company guaranty 8s, 2022 (Canada) 675,000 893,068 General Mills, Inc. sr. unsec. notes 5.65s, 2019 190,000 224,420 H.J. Heinz Finance Co. 144A company guaranty 7 1/8s, 2039 85,000 115,430 31 CORPORATE BONDS AND NOTES (27.1%)* cont. Principal amount Value Consumer staples cont. Kraft Foods, Inc. sr. unsec. notes 5 3/8s, 2020 $590,000 $683,736 Kraft Foods, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 3,905,000 4,996,949 Kroger Co. company guaranty 6 3/4s, 2012 5,000 5,130 Kroger Co. company guaranty 6.4s, 2017 605,000 717,319 Kroger Co. sr. notes 6.15s, 2020 200,000 239,935 McDonald’s Corp. sr. unsec. Ser. MTN, 6.3s, 2038 680,000 920,660 McDonald’s Corp. sr. unsec. bond 6.3s, 2037 530,000 707,801 McDonald’s Corp. sr. unsec. notes 5.7s, 2039 775,000 966,778 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 675,000 783,000 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 1,370,000 1,566,203 Energy (1.9%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 856,000 853,860 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 2,880,000 3,615,339 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4.742s, 2021 (United Kingdom) 1,860,000 2,086,243 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 620,000 680,786 Chesapeake Energy Corp. sr. unsec. notes 7 5/8s, 2013 835,000 893,450 Chesapeake Midstream Partners LP/CHKM Finance Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 602,000 608,020 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 775,000 828,561 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 750,000 834,375 EOG Resources, Inc. sr. unsec. notes 5 5/8s, 2019 340,000 403,251 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 885,000 1,153,549 Marathon Petroleum Corp. 144A sr. unsec. notes 6 1/2s, 2041 525,000 611,120 Motiva Enterprises, LLC 144A sr. notes 5.2s, 2012 195,000 201,696 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 895,000 1,171,614 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 550,000 565,125 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 319,000 322,190 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 1,095,000 1,228,580 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 740,000 788,100 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 2,160,000 2,805,162 Ras Laffan Liquefied Natural Gas Co., Ltd. 144A company guaranty sr. notes 5 1/2s, 2014 (Qatar) 1,015,000 1,097,926 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 1,900,000 2,201,154 Weatherford Bermuda company guaranty sr. unsec. notes 9 5/8s, 2019 1,125,000 1,467,030 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2037 205,000 237,280 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.35s, 2017 240,000 273,804 32 CORPORATE BONDS AND NOTES (27.1%)* cont. Principal amount Value Energy cont. Weatherford International, Ltd. company guaranty 6 1/2s, 2036 (Switzerland) $470,000 $526,157 Weatherford International, Ltd. sr. notes 5 1/2s, 2016 (Switzerland) 390,000 430,384 Financials (9.4%) Aflac, Inc. sr. unsec. notes 6.9s, 2039 1,395,000 1,531,822 Aflac, Inc. sr. unsec. notes 6.45s, 2040 990,000 1,051,864 American Express Bank FSB notes Ser. BKN1, 5.55s, 2012 995,000 1,036,997 American Express Bank FSB sr. unsec. FRN Ser. BKNT, 0.543s, 2017 1,035,000 929,100 American Express Co. sr. unsec. notes 8 1/8s, 2019 1,450,000 1,866,354 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 210,000 202,650 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 2,440,000 2,468,213 AON Corp. jr. unsec. sub. notes 8.205s, 2027 3,255,000 3,791,177 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 1,485,000 1,551,250 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) 2,665,000 2,668,284 Bank of America Corp. sub. notes 7 3/4s, 2015 1,465,000 1,544,866 Bank of America NA sub. notes Ser. BKNT, 5.3s, 2017 905,000 865,442 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 3,331,000 3,718,828 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 2,815,000 2,701,539 Bear Stearns Cos., Inc. (The) sr. notes 6.4s, 2017 1,020,000 1,183,424 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 1,685,000 1,984,307 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.08617s, 2012 224,250 223,768 Capital One Bank USA NA sub. notes 8.8s, 2019 1,050,000 1,245,067 Citigroup, Inc. sr. unsec. sub. FRN 0.60683s, 2016 1,961,000 1,598,684 Citigroup, Inc. sub. notes 5s, 2014 1,156,000 1,177,952 CNA Financial Corp. sr. unsec. unsub. notes 5 3/4s, 2021 580,000 585,342 Commonwealth Bank of Australia 144A sr. unsec. notes 5s, 2019 (Australia) 510,000 547,120 Commonwealth Bank of Australia 144A sr. unsec. notes 3 3/4s, 2014 (Australia) 100,000 104,054 Countrywide Financial Corp. FRN Ser. MTN, 0.70939s, 2012 1,090,000 1,073,552 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 R 910,000 984,986 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 R 390,000 422,441 Duke Realty LP sr. unsec. notes 6 1/4s, 2013 R 64,000 67,287 Erac USA Finance Co. 144A sr. notes 4 1/2s, 2021 2,235,000 2,283,721 FIA Card Services, NA sub. notes Ser. BKNT, 7 1/8s, 2012 1,695,000 1,732,319 GATX Financial Corp. notes 5.8s, 2016 455,000 488,589 General Electric Capital Corp. sr. unsec. 5 5/8s, 2018 2,405,000 2,659,141 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.47839s, 2016 895,000 832,705 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 6,305,000 7,373,218 Genworth Financial, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 3,230,000 2,919,694 Goldman Sachs Group, Inc (The) sr. unsec. 6.15s, 2018 595,000 635,298 33 CORPORATE BONDS AND NOTES (27.1%)* cont. Principal amount Value Financials cont. Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 $940,000 $1,064,432 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 2,510,000 2,405,967 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 3,655,000 3,708,337 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 2,520,000 1,641,878 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 R 835,000 885,715 HSBC Holdings PLC sub. notes 6 1/2s, 2037 (United Kingdom) 3,945,000 4,169,384 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 670,000 686,750 ING Bank NV 144A sr. unsec. notes FRN 1.39711s, 2013 (Netherlands) 2,160,000 2,131,268 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 895,000 839,063 JPMorgan Chase Bank NA sub. notes Ser. BKNT, 6s, 2017 404,000 435,129 JPMorgan Chase Bank NA sub. notes Ser. BKNT, 6s, 2017 1,311,000 1,402,298 Liberty Mutual Group, Inc. 144A notes 6 1/2s, 2035 1,715,000 1,729,036 Lloyds TSB Bank PLC bank guaranty sr. unsec. unsub. notes 6 3/8s, 2021 (United Kingdom) 520,000 556,964 Lloyds TSB Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 5,420,000 5,048,112 Loews Corp. notes 5 1/4s, 2016 385,000 422,507 Macquarie Bank Ltd. 144A unsec. sub. notes 6 5/8s, 2021 (Australia) 2,880,000 2,820,704 Marsh & McLennan Cos., Inc. sr. unsec. notes 6 1/4s, 2012 320,000 325,986 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 2,305,000 3,478,054 Merrill Lynch & Co., Inc. jr. sub. bonds 7 3/4s, 2038 1,535,000 1,531,336 MetLife Global Funding I 144A sr. unsub. notes 5 1/8s, 2014 715,000 772,893 Morgan Stanley sr. unsec. notes Ser. MTN, 5 3/4s, 2016 970,000 994,731 MPT Operating Partnership LP/MPT Finance Corp. 144A company guaranty sr. notes 6 7/8s, 2021 R 1,090,000 1,084,550 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 500,000 532,333 Nationwide Health Properties, Inc. unsec. notes 6 1/4s, 2013 R 660,000 686,355 Nationwide Mutual Insurance Co. 144A notes 9 3/8s, 2039 85,000 102,548 Nordea Bank AB 144A sub. notes 4 7/8s, 2021 (Sweden) 5,160,000 4,630,538 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 2,224,000 2,246,240 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 1,010,000 1,030,372 Pacific LifeCorp 144A sr. notes 6s, 2020 1,575,000 1,694,303 Prudential Financial, Inc. sr. notes 7 3/8s, 2019 340,000 412,815 Prudential Financial, Inc. sr. notes 6.2s, 2015 300,000 329,787 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 1,135,000 1,339,930 Prudential Financial, Inc. sr. unsec. unsub. notes Ser. MTNB, 5.1s, 2014 575,000 618,994 Prudential Holdings LLC sr. notes FRN Ser. AGM, 1.22522s, 2017 160,000 152,255 Royal Bank of Scotland Group PLC sr. unsec. unsub. notes 6.4s, 2019 (United Kingdom) 360,000 362,777 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 2,600,000 2,538,351 Simon Property Group LP sr. unsec. notes 6 1/8s, 2018 R 805,000 921,772 Simon Property Group LP sr. unsec. unsub. notes 10.35s, 2019 R 626,000 851,020 Simon Property Group LP sr. unsec. unsub. notes 5.65s, 2020 R 323,000 363,603 34 CORPORATE BONDS AND NOTES (27.1%)* cont. Principal amount Value Financials cont. SL Green Realty Corp./SL Green Operating Partnership/ Reckson Operating Part sr. unsec. notes 5s, 2018 R $1,185,000 $1,130,746 Societe Generale SA 144A jr. unsec. sub. bonds FRB 1.12761s, 2017 (France) 1,090,000 596,982 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 R 645,000 708,064 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 5.6s, 2019 985,000 1,066,329 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 1,555,000 1,978,070 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 R 390,000 405,632 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 R 1,180,000 1,206,670 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 1,880,000 2,111,872 WEA Finance LLC/ WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 1,875,000 2,117,029 WEA Finance, LLC 144A company guaranty sr. notes 7 1/8s, 2018 1,070,000 1,212,584 Wells Fargo Bank NA unsec. sub. notes 4 3/4s, 2015 345,000 365,405 Wells Fargo Bank NA unsec. sub. notes FRN 0.50006s, 2016 1,180,000 1,064,519 Willis Group Holdings Ltd. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 (United Kingdom) 750,000 797,669 Willis Group North America, Inc. company guaranty 6.2s, 2017 510,000 558,564 Health care (0.4%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 1,660,000 2,112,209 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. notes 5 3/4s, 2021 839,000 847,390 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 1,045,000 1,309,159 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 244,000 260,708 UnitedHealth Group, Inc. sr. unsec. notes 5.8s, 2036 120,000 139,581 WellPoint, Inc. notes 7s, 2019 225,000 278,251 Technology (0.5%) Brocade Communications Systems, Inc. company guaranty sr. notes 6 7/8s, 2020 580,000 607,550 Brocade Communications Systems, Inc. company guaranty sr. notes 6 5/8s, 2018 230,000 238,625 Computer Sciences Corp. sr. unsec. notes 6 1/2s, 2018 822,000 901,360 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 145,000 169,162 KLA-Tencor Corp. sr. unsec. notes 6.9s, 2018 2,590,000 2,948,412 Lexmark International Inc, sr. unsec. notes 5.9s, 2013 855,000 904,982 Xerox Corp. sr. unsec. notes 4 1/2s, 2021 1,115,000 1,161,060 Transportation (0.7%) American Airlines 2011-2 Class A Pass Through Trust company guaranty secured airplanes 8 5/8s, 2021 775,000 773,063 Burlington Northern Santa Fe Corp. sr. unsec. notes 5 3/4s, 2018 365,000 423,798 Burlington Northern Santa Fe Corp. sr. unsec. notes 4.7s, 2019 693,000 762,345 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 1,520,000 1,733,892 35 CORPORATE BONDS AND NOTES (27.1%)* cont. Principal amount Value Transportation cont. Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 $962,898 $984,563 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 480,222 487,425 CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 330,000 335,809 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 1,115,000 1,282,773 Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019 1,067,441 1,067,441 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 214,003 225,239 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 390,000 429,370 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 485,242 482,816 Utilities and power (3.8%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 515,000 541,187 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 580,000 641,602 Arizona Public Services Co. sr. unsec. notes 5.05s, 2041 960,000 1,040,993 Atmos Energy Corp. sr. unsub. notes 6.35s, 2017 765,000 909,149 Beaver Valley Funding Corp. sr. bonds 9s, 2017 530,000 565,537 Boardwalk Pipelines LP company guaranty 5 7/8s, 2016 980,000 1,094,358 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 1,924,854 2,059,594 CMS Energy Corp. sr. unsec. notes 8 3/4s, 2019 2,280,000 2,693,008 CMS Energy Corp. sr. unsec. unsub. notes FRN 1.35306s, 2013 625,000 612,500 Commonwealth Edison Co. 1st mtge. 6.15s, 2017 250,000 297,439 Commonwealth Edison Co. 1st mtge. sec. bonds 5 7/8s, 2033 480,000 560,148 Dolphin Subsidiary II, Inc. 144A sr. unsec. notes 6 1/2s, 2016 850,000 918,000 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 2,460,000 2,895,393 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 1,940,000 1,739,846 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 830,000 1,046,222 Electricite de France 144A notes 6.95s, 2039 (France) 970,000 1,240,825 Electricite de France 144A sr. notes 4.6s, 2020 (France) 255,000 271,614 Enel Finance Intl. SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Luxembourg) 695,000 672,760 Energy Transfer Partners LP sr. unsec. unsub. notes 6.05s, 2041 2,390,000 2,456,351 Energy Transfer Partners LP sr. unsec. unsub. notes 4.65s, 2021 805,000 799,132 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 5.7s, 2042 1,350,000 1,491,809 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 1,770,000 1,841,793 FirstEnergy Corp. notes Ser. B, 6.45s, 2011 7,000 7,011 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 510,000 567,295 ITC Holdings Corp. 144A notes 5 7/8s, 2016 890,000 1,003,350 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 330,000 380,291 Kansas Gas and Electric Co. bonds 5.647s, 2021 608,368 643,885 KCP&L Greater Missouri Operations Co. sr. unsec. unsub. notes 11 7/8s, 2012 1,525,000 1,627,963 36 CORPORATE BONDS AND NOTES (27.1%)* cont. Principal amount Value Utilities and power cont. Kinder Morgan Energy Partners LP sr. unsec. notes 6.85s, 2020 $1,425,000 $1,702,741 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 1,000,000 1,242,464 MidAmerican Energy Holdings Co. sr. unsec. bond 6 1/2s, 2037 410,000 528,500 MidAmerican Funding, LLC sr. sec. bonds 6.927s, 2029 360,000 443,034 NGPL PipeCo, LLC 144A sr. unsec. notes 7.119s, 2017 1,200,000 1,257,802 NiSource Finance Corp. company guaranty sr. unsec. notes 10 3/4s, 2016 795,000 1,033,206 NV Energy, Inc. sr. unsec. unsub. notes 6 3/4s, 2017 466,000 476,499 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 295,000 380,699 Pacific Gas & Electric Co. sr. unsub. 5.8s, 2037 785,000 950,225 PacifiCorp Sinking Fund 1st mtge. 6 1/4s, 2037 460,000 601,076 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 885,000 1,010,868 Power Receivable Finance, LLC 144A sr. notes 6.29s, 2012 412,152 412,498 PPL Energy Supply LLC bonds Ser. A, 5.7s, 2015 515,000 557,239 PPL WEM Holdings PLC 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 3,220,000 3,442,167 Spectra Energy Capital, LLC company guaranty sr. unsec. notes 5.65s, 2020 240,000 268,977 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 135,000 152,021 Spectra Energy Capital, LLC sr. notes 8s, 2019 650,000 814,031 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 340,000 404,945 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 2,870,000 3,724,632 Union Electric Co. 1st mtge. sr. sec. bonds 6.7s, 2019 560,000 686,832 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 830,000 978,781 Total corporate bonds and notes (cost $345,040,206) U.S. GOVERNMENT AGENCY MORTGAGE OBLIGATIONS (11.8%)* Principal amount Value Federal Home Loan Mortgage Corporation Pass-Through Certificates 3 1/2s, January 1, 2041 $43,172 $43,872 Federal National Mortgage Association Pass-Through Certificates 7s, January 1, 2017 9,110 9,671 4s, TBA, November 1, 2041 11,000,000 11,435,703 3 1/2s, TBA, November 1, 2041 145,000,000 147,435,551 3 1/2s, with due dates from March 1, 2041 to October 1, 2041Δ 1,985,730 2,014,532 Total U.S. government agency mortgage obligations (cost $161,317,192) U.S. TREASURY OBLIGATIONS (0.1%)* Principal amount Value U.S. Treasury Inflation Protected Notes 0.125s, April 15, 2016 i $495,548 $519,444 U.S. Treasury Notes 2 5/8s, November 15, 2020 ## 416,000 436,475 Total U.S. treasury obligations (cost $910,622) 37 ASSET-BACKED SECURITIES (7.6%)* Principal amount Value Aames Mortgage Investment Trust FRB Ser. 06-1, Class A3, 0.40472s, 2036 $6,869,373 $4,465,093 Ace Securities Corp. FRB Ser. 06-HE3, Class A2C, 0.39472s, 2036 973,000 406,928 Bombardier Capital Mortgage Securitization Corp. Ser. 99-A, Class A4, 6.475s, 2025 3,327,308 3,305,256 Conseco Finance Securitizations Corp. Ser. 00-2, Class A5, 8.85s, 2030 3,536,894 2,608,459 Ser. 00-5, Class A6, 7.96s, 2032 1,842,301 1,395,543 Ser. 02-1, Class M1F, 7.954s, 2033 2,468,000 2,780,240 FRB Ser. 02-1, Class M1A, 2.28944s, 2033 3,400,000 2,960,840 Countrywide Asset Backed Certificates FRB Ser. 06-BC1, Class 2A3, 0.53472s, 2036 2,200,000 1,394,250 FRB Ser. 07-BC2, Class 2A3, 0.48472s, 2037 F 10,794,000 4,207,589 FRB Ser. 07-3, Class 2A2, 0.41472s, 2047 8,636,000 6,099,892 FRB Ser. 07-11, Class 2A2, 0.36472s, 2047 5,985,000 4,907,700 FRB Ser. 07-1, Class 2A2, 0.34472s, 2037 F 6,882,000 5,778,036 First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 (In default) † 134,710 13 G-Star, Ltd. 144A FRB Ser. 02-2A, Class BFL, 2.24472s, 2037 417,000 329,430 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.993s, 2032 F 310,148 123,878 Green Tree Financial Corp. Ser. 97-6, Class A9, 7.55s, 2029 405,070 426,578 Ser. 1997-5, Class M1, 6.95s, 2029 4,975,000 4,838,188 Ser. 99-2, Class A6, 6.92s, 2030 5,293,000 4,843,095 Ser. 99-3, Class A7, 6.74s, 2031 2,571,117 2,506,839 Ser. 99-2, Class A7, 6.44s, 2030 1,462,624 1,546,329 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 2,168,007 2,021,667 GSAA Home Equity Trust FRB Ser. 05-8, Class A3, 0.67472s, 2035 7,131,000 4,474,703 FRB Ser. 05-9, Class 2A3, 0.61472s, 2035 8,000,000 5,360,000 FRB Ser. 05-6, Class A3, 0.61472s, 2035 8,309,810 5,830,038 FRB Ser. 05-11, Class 3A4, 0.49472s, 2035 1,372,245 1,029,183 JPMorgan Mortgage Acquisition Corp. FRB Ser. 06-CW1, Class A4, 0.39472s, 2036 2,881,400 1,815,282 Lehman ABS Manufactured Housing Contract Ser. 01-B, Class M1, 6.63s, 2028 5,900,000 5,103,500 Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class B1, 3.49472s, 2032 4,257,734 3,741,484 FRB Ser. 02-A, Class M2, 2.49472s, 2032 453,000 403,170 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 378,607 376,728 Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 0.40472s, 2036 723,822 289,916 FRB Ser. 06-2, Class A2C, 0.39472s, 2036 1,017,000 534,486 Oakwood Mortgage Investors, Inc. Ser. 02-B, Class A3, 6.06s, 2025 4,760,777 4,623,905 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 268,565 248,087 Residential Asset Mortgage Products, Inc. FRB Ser. 07-RZ1, Class A2, 0.40472s, 2037 1,489,167 870,766 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, 0.45472s, 2036 1,730,000 506,298 38 ASSET-BACKED SECURITIES (7.6%)* cont. Principal amount Value Structured Asset Securities Corp. FRB Ser. 06-BC6, Class A3, 0.35472s, 2037 $9,222,000 $7,527,458 Structured Asset Securities Corp. 144A Ser. 98-RF3, Class A, IO, 6.1s, 2028 1,045,302 151,569 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 1,505,217 180,626 Vanderbilt Mortgage Finance Ser. 01-B, Class A5, 6.96s, 2031 2,767,000 2,787,753 Total asset-backed securities (cost $111,671,441) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (5.3%)* strike price amount Value Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 2.355% versus the three month USD-LIBOR-BBA maturing December 2021. Dec-11/2.355 $21,845,000 $371,365 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.355% versus the three month USD-LIBOR-BBA maturing December 2021. Dec-11/2.355 21,845,000 330,952 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 0.5325% versus the three month USD-LIBOR-BBA maturing December 2013. Dec-11/0.5325 42,060,635 67,087 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 0.5325% versus the three month USD-LIBOR-BBA maturing December 2013. Dec-11/0.5325 42,060,635 22,713 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 0.5175% versus the three month USD-LIBOR-BBA maturing November 2013. Nov-11/0.5175 42,060,635 41,219 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 0.5175% versus the three month USD-LIBOR-BBA maturing November 2013. Nov-11/0.5175 42,060,635 883 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing August 2022. Jul-12/3.52 17,914,396 1,699,360 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing August 2022. Jul-12/3.36 17,914,396 1,487,791 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing August 2022. Jul-12/3.36 17,914,396 224,109 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing August 2022. Jul-12/3.52 17,914,396 178,427 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 7,165,758 674,298 39 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (5.3%)* cont. strike price amount Value Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 $7,165,758 $71,156 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 17,914,396 1,726,052 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 17,914,396 169,291 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 21,497,275 1,799,752 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 21,497,275 267,641 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 29,659,000 260,999 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 1.765% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.765 14,842,000 84,451 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 2.015% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.015 5,937,000 62,754 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 0.52% versus the three month USD-LIBOR-BBA maturing March 2014. Mar-12/0.52 41,692,000 147,590 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 0.52% versus the three month USD-LIBOR-BBA maturing March 2014. Mar-12/0.52 41,692,000 53,783 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 0.6075% versus the three month USD-LIBOR-BBA maturing January 2014. Dec-11/0.6075 17,279,000 27,646 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 0.6075% versus the three month USD-LIBOR-BBA maturing January 2014. Dec-11/0.6075 17,279,000 25,124 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 1.3525% versus the three month USD-LIBOR-BBA maturing December 2016. Dec-11/1.3525 21,845,000 146,798 40 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (5.3%)* cont. strike price amount Value Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 1.3525% versus the three month USD-LIBOR-BBA maturing December 2016. Dec-11/1.3525 $21,845,000 $124,953 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 3.21% versus the three month USD-LIBOR-BBA maturing November 2021. Nov-11/3.21 50,294,883 3,949,154 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 3.21% versus the three month USD-LIBOR-BBA maturing November 2021. Nov-11/3.21 50,294,883 3,521 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 29,847,000 479,641 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 29,659,000 260,999 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.9475% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/1.9475 29,847,000 151,324 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.045% versus the three month USD-LIBOR-BBA maturing December 2041. Dec-11/4.045 9,565,864 2,059,244 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.045% versus the three month USD-LIBOR-BBA maturing December 2041. Dec-11/4.045 9,565,864 4,113 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.855 75,721,900 3,779,280 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.855 75,721,900 1,957,411 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 29,847,000 479,641 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 29,659,000 260,999 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.998% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.998 29,659,000 308,750 41 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (5.3%)* cont. strike price amount Value Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.0625% versus the three month USD-LIBOR-BBA maturing December 2041. Dec-11/4.0625 $22,813,114 $4,982,384 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.0625% versus the three month USD-LIBOR-BBA maturing December 2041. Dec-11/4.0625 22,813,114 20,988 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 29,659,000 260,999 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 0.545% versus the three month USD-LIBOR-BBA maturing January 2014. Jan-12/0.545 42,060,635 86,140 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 0.545% versus the three month USD-LIBOR-BBA maturing January 2014. Jan-12/0.545 42,060,635 42,481 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 3.855% versus the three month USD-LIBOR-BBA maturing December 2041. Dec-11/3.855 44,173,635 7,848,771 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.355% versus the three month USD-LIBOR-BBA maturing December 2041. Dec-11/4.355 44,173,635 883 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 1.30% versus the three month USD-LIBOR-BBA maturing November 2016. Nov-11/1.30 21,845,000 93,934 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.30% versus the three month USD-LIBOR-BBA maturing November 2016. Nov-11/1.30 21,845,000 64,006 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 0.555% versus the three month USD-LIBOR-BBA maturing February 2014. Feb-12/0.555 42,060,635 104,310 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 0.555% versus the three month USD-LIBOR-BBA maturing February 2014. Feb-12/0.555 42,060,635 57,623 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.1825% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1825 6,156,000 115,487 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.11875% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.11875 29,847,000 489,192 42 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (5.3%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.35% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.35 $6,156,000 $139,495 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.998% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.998 29,659,000 308,750 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 29,659,000 260,999 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.075% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/2.075 33,777,000 1,576,710 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.075% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/2.075 33,777,000 393,840 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.0525% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.0525 33,777,000 1,500,712 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.0525% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.0525 33,777,000 329,326 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.27% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/2.27 6,156,000 93,571 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.03% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/2.03 33,777,000 1,413,567 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.03% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/2.03 33,777,000 252,314 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.96325% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/1.96325 29,847,000 158,189 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.60% versus the three month USD-LIBOR-BBA maturing January 2042. Jan-12/3.60 58,416,843 7,708,687 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing January 2042. Jan-12/4.60 58,416,843 8,763 43 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (5.3%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.61% versus the three month USD-LIBOR-BBA maturing January 2014. Dec-11/0.61 $20,846,000 $34,187 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.61% versus the three month USD-LIBOR-BBA maturing January 2014. Dec-11/0.61 20,846,000 30,435 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.01% versus the three month USD-LIBOR-BBA maturing December 2021. Dec-11/2.01 33,777,000 1,308,183 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.01% versus the three month USD-LIBOR-BBA maturing December 2021. Dec-11/2.01 33,777,000 158,414 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.476% versus the three month USD-LIBOR-BBA maturing December 2013. Dec-11/0.476 41,692,000 110,484 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.476% versus the three month USD-LIBOR-BBA maturing December 2013. Dec-11/0.476 41,692,000 16,260 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.53% versus the three month USD-LIBOR-BBA maturing December 2013. Dec-11/0.53 41,692,000 82,634 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.53% versus the three month USD-LIBOR-BBA maturing December 2013. Dec-11/0.53 41,692,000 30,435 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.745% versus the three month USD-LIBOR-BBA maturing December 2014. Dec-11/0.745 25,919,000 71,070 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.745% versus the three month USD-LIBOR-BBA maturing December 2014. Dec-11/0.745 25,919,000 54,171 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.99% versus the three month USD-LIBOR-BBA maturing December 2041. Dec-11/2.99 55,033,910 2,169,437 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.99% versus the three month USD-LIBOR-BBA maturing December 2041. Dec-11/2.99 55,033,910 2,111,101 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.11% versus the three month USD-LIBOR-BBA maturing November 2041. Nov-11/3.11 6,763,619 281,637 44 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (5.3%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.11% versus the three month USD-LIBOR-BBA maturing November 2041. Nov-11/3.11 $6,763,619 $98,749 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.715% versus the three month USD-LIBOR-BBA maturing November 2014. Nov-11/0.715 25,919,000 44,840 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.715% versus the three month USD-LIBOR-BBA maturing November 2014. Nov-11/0.715 25,919,000 27,474 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.0325% versus the three month USD-LIBOR-BBA maturing November 2041. Nov-11/4.0325 38,581,487 8,328,200 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.0325% versus the three month USD-LIBOR-BBA maturing November 2041. Nov-11/4.0325 38,581,487 39 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 29,659,000 260,999 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.953% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/1.953 29,847,000 154,607 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing November 2021. Nov-11/2.3175 21,845,000 234,397 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 25,184,158 2,433,293 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 25,184,158 234,716 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 17,910,412 1,662,086 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 17,910,412 177,492 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing November 2021. Nov-11/2.3175 21,845,000 178,255 Total purchased options outstanding (cost $50,109,208) 45 MUNICIPAL BONDS AND NOTES (0.3%)* Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $770,000 $923,107 IL State G.O. Bonds 4.421s, 1/1/15 410,000 427,938 4.071s, 1/1/14 1,220,000 1,255,880 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 675,000 825,923 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 845,000 923,416 Total municipal bonds and notes (cost $3,925,377) FOREIGN GOVERNMENT BONDS AND NOTES (0.1%)* Principal amount Value Hungary (Republic of) sr. unsec. unsub. notes 7 5/8s, 2041 $748,000 $729,381 Korea Development Bank sr. unsec. unsub. notes 4s, 2016 800,000 808,873 Total foreign government bonds and notes (cost $1,577,372) SENIOR LOANS (—%)* c Principal amount Value Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B2, 3.247s, 2015 $334,037 $293,953 National Bedding Co., LLC bank term loan FRN Ser. B, 3 7/8s, 2013 149,546 147,676 SunGard Data Systems, Inc. bank term loan FRN 1.991s, 2014 9,062 8,909 SunGard Data Systems, Inc. bank term loan FRN Ser. B, 3.9s, 2016 187,760 185,178 Total senior loans (cost $630,832) SHORT-TERM INVESTMENTS (43.4%)* Principal amount/shares Value Putnam Money Market Liquidity Fund 0.05% e 235,139,135 $235,139,135 SSgA Prime Money Market Fund 0.03% P 6,650,000 6,650,000 Straight-A Funding, LLC with an effective yield of 0.188%, December 19, 2011 $10,031,000 10,028,459 Straight-A Funding, LLC with an effective yield of 0.188%, December 19, 2011 8,000,000 7,997,973 Straight-A Funding, LLC with an effective yield of 0.188%, December 1, 2011 20,000,000 19,996,833 U.S. Treasury Bills with effective yields ranging from 0.058% to 0.111%, July 26, 2012 # ## 153,605,000 153,500,467 U.S. Treasury Bills with effective yields ranging from 0.070% to 0.083%, June 28, 2012 # ## 68,438,000 68,403,943 U.S. Treasury Bills with effective yields ranging from 0.088% to 0.131%, May 3, 2012 # ## 28,090,000 28,074,509 U.S. Treasury Bills with effective yields ranging from 0.047% to 0.093%, February 9, 2012 # ## 1,344,000 1,343,706 U.S. Treasury Bills zero %, December 8, 2011 i 2,127,000 2,127,000 U.S. Treasury Bills with effective yields ranging from 0.098% to 0.100%, December 1, 2011 ## 12,246,000 12,244,969 U.S. Treasury Bills with effective yields ranging from 0.079% to 0.094%, November 17, 2011 ## 15,494,000 15,493,391 Federal Home Loan Mortgage Corporation with an effective yield of 0.015%, December 5, 2011 29,500,000 29,499,582 Total short-term investments (cost $590,499,967) TOTAL INVESTMENTS Total investments (cost $1,645,725,146) 46 Key to holding’s abbreviations FRB Floating Rate Bonds FRN Floating Rate Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes MTNB Medium Term Notes Class B PO Principal Only TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2010 through October 31, 2011 (the reporting period). * Percentages indicated are based on net assets of $1,360,189,939. † Non-income-producing security. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. Δ Forward commitment, in part or in entirety (Note 1). c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities’ valuation inputs. i Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts (Note 1). P Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $593,198,138 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rates shown are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. 47 FUTURES CONTRACTS OUTSTANDING at 10/31/11 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Bond 30 yr (Long) 1,061 $147,512,156 Dec-11 $1,743,208 U.S. Treasury Note 10 yr (Long) 821 105,960,313 Dec-11 (459,833) Total WRITTEN OPTIONS OUTSTANDING at 10/31/11 (premiums received $125,397,305) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 5.35% versus the three month USD-LIBOR-BBA maturing August 2026. $1,003,850 Aug-16/5.35 $30,944 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 2026. 1,003,850 Aug-16/4.35 112,663 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 78,798,972 Aug-16/4.28 4,104,638 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 78,798,972 Aug-16/4.28 8,544,173 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing January 2022. 72,092,340 Jan-12/4.72 721 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing January 2022. 72,092,340 Jan-12/4.72 15,203,554 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. 46,466,969 Aug-16/3.625 3,361,421 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. 46,466,969 Aug-16/3.625 3,459,466 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 11,434,721 Aug-16/4.68 487,119 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 11,434,721 Aug-16/4.68 1,477,263 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing August 2026. 9,528,934 Jul-16/4.67 407,648 48 WRITTEN OPTIONS OUTSTANDING at 10/31/11 (premiums received $125,397,305) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing August 2026. $9,528,934 Jul-16/4.67 $1,225,821 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing August 2026. 9,528,934 Jul-16/4.80 381,824 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing August 2026. 9,528,934 Jul-16/4.80 1,299,775 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 3,811,574 Jul-16/4.80 152,501 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 3,811,574 Jul-16/4.80 519,899 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July 2026. 9,528,934 Jul-16/4.815 378,203 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July 2026. 9,528,934 Jul-16/4.815 1,308,485 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.20% versus the three month USD-LIBOR-BBA maturing August 2024. 7,065,634 Aug-14/4.20 227,301 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.20% versus the three month USD-LIBOR-BBA maturing August 2024. 7,065,634 Aug-14/4.20 819,804 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July 2024. 5,888,028 Jul-14/4.19 189,577 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July 2024. 5,888,028 Jul-14/4.19 680,668 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July 2024. 2,355,211 Jul-14/4.34 68,944 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July 2024. 5,888,028 Jul-14/4.35 171,271 49 WRITTEN OPTIONS OUTSTANDING at 10/31/11 (premiums received $125,397,305) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July 2024. $2,355,211 Jul-14/4.34 $294,978 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July 2024. 5,888,028 Jul-14/4.35 741,344 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July 2024. 5,888,043 Jul-14/4.3725 168,251 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July 2024. 5,888,043 Jul-14/4.3725 751,550 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 2021. 54,646,220 Jun-16/4.89 1,097,515 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 2025. 12,614,480 Feb-15/5.36 254,384 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 2025. 12,614,480 Feb-15/5.36 2,373,011 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 2021. 54,646,220 Jun-16/4.39 3,709,604 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 23,727,000 Apr-12/2.4275 610,258 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.5625% versus the three month USD-LIBOR-BBA maturing October 2021. 14,842,000 Oct-16/2.5625 317,470 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 2021. 55,533,334 Jun-16/4.12 3,300,346 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 2021. 55,533,334 Jun-16/5.12 1,012,373 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July 2022. 24,654,000 Jul-12/2.6075 896,173 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 23,727,000 Apr-12/2.4275 610,258 50 WRITTEN OPTIONS OUTSTANDING at 10/31/11 (premiums received $125,397,305) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.4475% versus the three month USD-LIBOR-BBA maturing January 2022. $20,296,000 Jan-12/2.4475 $453,616 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 3.425% versus the three month USD-LIBOR-BBA maturing November 2041. 25,767,100 Nov-11/3.425 36,332 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 3.425% versus the three month USD-LIBOR-BBA maturing November 2041. 25,767,100 Nov-11/3.425 2,392,475 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.01625% versus the three month USD-LIBOR-BBA maturing November 2041. 37,104,665 Nov-11/4.01625 37 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 3.51625% versus the three month USD-LIBOR-BBA maturing November 2041. 37,104,665 Nov-11/3.51625 4,101,179 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July 2022. 24,654,000 Jul-12/2.6075 896,173 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 23,727,000 Apr-12/2.4275 610,258 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.7975% versus the three month USD-LIBOR-BBA maturing October 2021. 5,937,000 Oct-16/2.7975 152,106 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.498% versus the three month USD-LIBOR-BBA maturing April 2022. 23,727,000 Apr-12/2.498 691,405 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 23,727,000 Apr-12/2.4275 610,258 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. 25,092,787 Sep-16/3.49 1,723,624 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. 25,092,787 Sep-16/3.49 1,946,949 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.6825% versus the three month USD-LIBOR-BBA maturing July 2022. 3,499,000 Jul-12/2.6825 141,255 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.61875% versus the three month USD-LIBOR-BBA maturing July 2022. 24,654,000 Jul-12/2.61875 909,733 51 WRITTEN OPTIONS OUTSTANDING at 10/31/11 (premiums received $125,397,305) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.60% versus the three month USD-LIBOR-BBA maturing April 2022. $4,814,000 Apr-12/2.60 $167,094 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.498% versus the three month USD-LIBOR-BBA maturing April 2022. 23,727,000 Apr-12/2.498 691,405 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 23,727,000 Apr-12/2.4275 610,258 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.52% versus the three month USD-LIBOR-BBA maturing January 2022. 4,601,000 Jan-12/2.52 124,319 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.46325% versus the three month USD-LIBOR-BBA maturing January 2022. 20,296,000 Jan-12/2.46325 467,823 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 1.29% versus the three month USD-LIBOR-BBA maturing December 2016. 47,873,056 Dec-11/1.29 199,631 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 1.29% versus the three month USD-LIBOR-BBA maturing December 2016. 47,873,056 Dec-11/1.29 376,761 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 1.26% versus the three month USD-LIBOR-BBA maturing November 2016. 4,937,949 Nov-11/1.26 11,110 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 1.26% versus the three month USD-LIBOR-BBA maturing November 2016. 4,937,949 Nov-11/1.26 29,183 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. 31,254,600 Aug-15/4.375 2,266,271 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing January 2022. 120,153,900 Jan-12/4.80 2,043 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing January 2022. 120,153,900 Jan-12/4.80 26,239,209 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. 31,254,600 Aug-15/4.375 7,750,016 52 WRITTEN OPTIONS OUTSTANDING at 10/31/11 (premiums received $125,397,305) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. $31,254,600 Aug-15/4.46 $2,132,814 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 31,254,600 Aug-15/4.46 8,102,568 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 13,395,829 Jul-16/4.79 537,976 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 13,395,829 Jul-16/4.79 1,821,176 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 9,526,815 Jul-16/4.74 391,743 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 9,526,815 Jul-16/4.74 1,266,057 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 2026. 6,998,859 Jun-16/4.815 271,766 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 2026. 6,998,859 Jun-16/4.815 965,969 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 54,299,260 Jun-16/4.575 1,257,571 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 54,299,260 Jun-16/4.575 4,014,887 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. 128,896,500 Sep-15/4.04 6,487,361 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. 128,896,500 Sep-15/4.04 12,499,867 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 2025. 32,662,920 Feb-15/5.27 690,886 53 WRITTEN OPTIONS OUTSTANDING at 10/31/11 (premiums received $125,397,305) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 2025. $32,662,920 Feb-15/5.27 $5,934,199 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July 2024. 8,277,423 Jul-14/4.36 237,570 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July 2024. 8,277,423 Jul-14/4.36 1,049,635 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July 2024. 5,886,718 Jul-14/4.29 176,472 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July 2024. 5,886,718 Jul-14/4.29 719,486 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 2022. 17,335,500 May-12/5.51 4,706,242 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 23,727,000 Apr-12/2.4275 610,258 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.453% versus the three month USD-LIBOR-BBA maturing January 2022. 20,296,000 Jan-12/2.453 459,501 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 2022. 17,335,500 May-12/5.51 1,211 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $116,353,400 $373,278 7/8/26 3.76% 3 month USD- LIBOR-BBA $(16,205,228) 34,048,100 — 9/23/13 3 month USD- LIBOR-BBA 0.45% (63,676) 22,890,000 — 9/26/13 3 month USD- LIBOR-BBA 0.5075% (17,274) 4,866,000 — 9/30/21 3 month USD- LIBOR-BBA 2.1825% (52,788) 54 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. cont. $57,505,000 $— 10/3/13 3 month USD- LIBOR-BBA 0.54875% $(745) 37,857,000 — 10/5/13 3 month USD- LIBOR-BBA 0.597% 34,751 4,577,000 — 10/11/21 3 month USD- LIBOR-BBA 2.18% (55,414) 21,392,000 — 10/11/21 3 month USD- LIBOR-BBA 2.3% (23,753) 11,552,000 — 10/11/21 3 month USD- LIBOR-BBA 2.245% (71,055) 3,913,000 — 10/14/26 3 month USD- LIBOR-BBA 2.74% 11,479 Barclays Bank PLC 31,900,732 288,702 9/8/16 2.065% 3 month USD- LIBOR-BBA (1,011,149) 6,411,000 — 9/15/20 2.032% 3 month USD- LIBOR-BBA 65,115 9,411,000 — 9/15/13 0.5275% 3 month USD- LIBOR-BBA 2,439 74,957,700 (499,861) 9/16/41 3 month USD- LIBOR-BBA 3.04% 841,426 8,892,000 — 9/19/20 2.12% 3 month USD- LIBOR-BBA 28,321 75,853,500 — 9/19/13 3 month USD- LIBOR-BBA 0.51% (48,039) 640,000 — 9/19/41 3 month USD- LIBOR-BBA 3.035% 10,658 16,139,000 — 9/20/20 2.136% 3 month USD- LIBOR-BBA 30,619 28,430,300 — 9/21/13 3 month USD- LIBOR-BBA 0.4925% (28,835) 43,516,100 — 9/22/13 0.4775% 3 month USD- LIBOR-BBA 57,753 1,777,000 — 9/22/41 2.975% 3 month USD- LIBOR-BBA (7,425) 22,890,000 — 9/26/13 3 month USD- LIBOR-BBA 0.50625% (17,989) 31,785,000 — 9/27/13 3 month USD- LIBOR-BBA 0.5175% (18,164) 5,319,000 — 9/28/21 2.041% 3 month USD- LIBOR-BBA 126,123 132,644,000 — 9/28/13 3 month USD- LIBOR-BBA 0.511043% (96,057) 120,616,300 (247,319) 6/17/21 3 month USD- LIBOR-BBA 3.2% 10,929,324 7,468,000 — 9/29/41 3 month USD- LIBOR-BBA 2.857% (152,162) 55 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. $5,921,000 $— 9/29/21 3 month USD- LIBOR-BBA 2.155% $(79,041) 79,009,000 — 9/30/13 3 month USD- LIBOR-BBA 0.53% (27,750) 8,660,000 — 9/30/21 2.165% 3 month USD- LIBOR-BBA 107,846 58,354,000 — 9/30/16 3 month USD- LIBOR-BBA 1.25625% (14,346) 27,050,000 — 10/3/13 0.543% 3 month USD- LIBOR-BBA 3,447 257,000 — 10/3/41 2.8175% 3 month USD- LIBOR-BBA 7,391 4,659,000 — 10/4/21 2.089% 3 month USD- LIBOR-BBA 92,315 7,676,000 — 10/6/21 1.999% 3 month USD- LIBOR-BBA 216,747 3,847,000 E — 4/11/22 2.265% 3 month USD- LIBOR-BBA 73,093 25,613,280 — 10/7/18 3 month USD- LIBOR-BBA 1.73% (145,306) 839,880,000 — 10/7/13 3 month USD- LIBOR-BBA 0.636% (1,400,587) 182,000 — 10/7/21 3 month USD- LIBOR-BBA 2.11% (3,303) 670,000 — 10/7/41 2.668% 3 month USD- LIBOR-BBA 39,870 2,907,042 14,245 10/11/16 1.97% 3 month USD- LIBOR-BBA (84,061) 5,457,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% (23,902) 8,103,000 — 10/24/13 0.648% 3 month USD- LIBOR-BBA (13,886) 8,946,000 — 10/24/21 2.363% 3 month USD- LIBOR-BBA (31,733) 9,755,000 — 10/25/21 2.385% 3 month USD- LIBOR-BBA (53,615) 26,450,000 — 10/27/13 0.64625% 3 month USD- LIBOR-BBA (43,197) 36,976,670 (569,441) 9/21/21 3 month USD- LIBOR-BBA 3.14% 2,303,182 43,824,202 (834,851) 10/21/21 3 month USD- LIBOR-BBA 3.17% 2,570,498 13,322,000 — 7/22/21 3.049% 3 month USD- LIBOR-BBA (1,006,776) 53,717,300 69,253 3/30/31 3 month USD- LIBOR-BBA 4.17% 11,085,770 20,320,000 — 8/1/21 3.06% 3 month USD- LIBOR-BBA (1,524,427) 56 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. $14,744,000 $— 8/3/21 2.931% 3 month USD- LIBOR-BBA $(928,601) 10,158,000 — 8/3/41 3.83375% 3 month USD- LIBOR-BBA (1,867,633) 16,900,000 — 8/4/41 3.6108% 3 month USD- LIBOR-BBA (2,333,592) 47,177,000 — 10/28/13 0.62875% 3 month USD- LIBOR-BBA (58,160) 7,083,000 — 10/28/21 2.329% 3 month USD- LIBOR-BBA 547 1,917,000 — 10/28/41 3 month USD- LIBOR-BBA 2.9525% (6,512) 3,294,000 — 10/31/21 2.55% 3 month USD- LIBOR-BBA (66,961) 155,000 — 10/31/41 3 month USD- LIBOR-BBA 3.2025% 7,434 9,298,000 — 11/1/21 2.54% 3 month USD- LIBOR-BBA (177,685) 5,672,000 — 11/1/41 3 month USD- LIBOR-BBA 3.205% 271,802 212,000 — 11/2/41 3.052% 3 month USD- LIBOR-BBA (3,551) 2,300,000 — 8/9/41 3.48375% 3 month USD- LIBOR-BBA (256,798) 23,475,000 — 8/9/41 3 month USD- LIBOR-BBA 3.49% 2,650,931 5,335,000 — 8/9/41 3 month USD- LIBOR-BBA 3.575% 695,253 12,754,000 — 8/17/41 3.343% 3 month USD- LIBOR-BBA (1,047,944) 276,007,061 E — 3/21/13 3 month USD- LIBOR-BBA 0.44125% (336,729) 8,195,000 — 8/31/21 2.348% 3 month USD- LIBOR-BBA (58,573) 8,000,000 — 8/31/21 2.407% 3 month USD- LIBOR-BBA (100,606) 2,668,000 — 8/31/21 2.416% 3 month USD- LIBOR-BBA (35,753) 39,614,000 — 8/31/13 0.509% 3 month USD- LIBOR-BBA 16,938 26,015,000 — 9/6/20 2.231% 3 month USD- LIBOR-BBA (188,199) 8,510,000 — 9/6/41 3.2375% 3 month USD- LIBOR-BBA (502,192) 4,352,000 — 9/6/13 3 month USD- LIBOR-BBA 0.4925% (3,707) 22,215,000 — 9/6/21 2.3875% 3 month USD- LIBOR-BBA (220,892) 57 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. $56,059,000 $— 9/6/13 3 month USD- LIBOR-BBA 0.48875% $(51,434) 3,941,000 — 9/8/21 2.186% 3 month USD- LIBOR-BBA 34,307 14,360,000 — 9/8/41 3 month USD- LIBOR-BBA 2.958% 25,438 114,829,000 — 9/8/13 0.52875% 3 month USD- LIBOR-BBA 17,796 12,792,000 — 9/12/20 2.032% 3 month USD- LIBOR-BBA 127,434 Citibank, N.A. 2,279,200 (721) 6/28/19 3 month USD- LIBOR-BBA 3.04% 197,647 209,983,300 30,621 10/14/14 1.05% 3 month USD- LIBOR-BBA (2,124,946) 699,000 — 9/23/13 0.459% 3 month USD- LIBOR-BBA 1,182 5,753,000 — 9/23/21 2.136% 3 month USD- LIBOR-BBA 83,824 3,571,000 (42,099) 9/26/21 3 month USD- LIBOR-BBA 2.09% (110,220) 100,250,000 — 9/30/18 1.73625% 3 month USD- LIBOR-BBA 449,371 41,309,000 — 10/3/13 0.55625% 3 month USD- LIBOR-BBA (5,448) 33,087,000 — 10/3/20 3 month USD- LIBOR-BBA 2.04% (366,044) 29,886,750 — 10/3/21 2.159% 3 month USD- LIBOR-BBA 398,705 1,768,000 — 10/3/41 3 month USD- LIBOR-BBA 2.804% (55,708) 2,182,000 E — 10/7/21 3 month USD- LIBOR-BBA 3.0625% (39,909) 765,000 — 8/4/16 1.54375% 3 month USD- LIBOR-BBA (13,576) 22,504,000 1,415,502 7/26/21 4.5475% 3 month USD- LIBOR-BBA (3,381,008) 45,008,000 2,832,128 7/26/21 4.52% 3 month USD- LIBOR-BBA (6,646,904) 5,457,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% (23,902) 10,088,000 — 10/17/21 3 month USD- LIBOR-BBA 2.37% 48,258 24,181,000 — 10/28/13 0.62875% 3 month USD- LIBOR-BBA (29,811) 9,123,000 — 8/8/41 3.5825% 3 month USD- LIBOR-BBA (1,203,721) 58 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Citibank, N.A. cont. $9,757,000 $— 8/8/41 3.517% 3 month USD- LIBOR-BBA $(1,156,620) 40,232,400 (83,554) 8/25/20 2.1% 3 month USD- LIBOR-BBA 23,823 31,055,500 79,599 8/25/21 3 month USD- LIBOR-BBA 2.24% 338 30,662,000 1,976,166 8/17/21 4.49% 3 month USD- LIBOR-BBA (4,309,348) Credit Suisse International 139,434,600 35,872 5/27/21 3 month USD- LIBOR-BBA 3.21% 13,353,747 17,021,000 — 9/20/13 3 month USD- LIBOR-BBA 0.52125% (7,255) 38,661,000 — 9/21/13 0.5% 3 month USD- LIBOR-BBA 33,477 50,657,000 — 9/29/13 3 month USD- LIBOR-BBA 0.52375% (24,276) 46,321,800 — 10/3/20 3 month USD- LIBOR-BBA 2.055% (454,483) 41,841,450 — 10/3/21 2.172% 3 month USD- LIBOR-BBA 508,391 48,991,100 112,306 3/14/41 4.36% 3 month USD- LIBOR-BBA (13,860,202) 56,900,000 E — 3/21/13 1.15625% 3 month USD- LIBOR-BBA (334,572) 16,347,000 — 10/11/13 3 month USD- LIBOR-BBA 0.65375% 32,286 5,457,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% (23,902) 35,095,000 — 10/11/13 3 month USD- LIBOR-BBA 0.68% 87,374 3,820,000 — 10/17/21 3 month USD- LIBOR-BBA 2.37% 18,274 247,804,200 (50,698) 2/24/15 2.04% 3 month USD- LIBOR-BBA (10,890,023) 33,913,000 — 10/31/13 3 month USD- LIBOR-BBA 0.65% 56,910 70,825,000 — 11/1/13 3 month USD- LIBOR-BBA 0.63% 90,656 11,733,000 — 11/2/13 0.5825% 3 month USD- LIBOR-BBA (3,755) 20,341,000 — 11/2/13 0.56% 3 month USD- LIBOR-BBA 2,644 5,192,000 — 8/18/41 3.3688% 3 month USD- LIBOR-BBA (453,527) 11,067,000 — 8/23/14 3 month USD- LIBOR-BBA 0.633% (7,564) 59 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. $1,247,000 $— 8/24/41 3.0775% 3 month USD- LIBOR-BBA $(34,039) 4,089,000 — 8/26/21 2.362% 3 month USD- LIBOR-BBA (35,042) 50,984,000 — 8/31/13 3 month USD- LIBOR-BBA 0.493% (38,454) 8,000,000 — 8/31/21 2.407% 3 month USD- LIBOR-BBA (100,606) 78,270,900 — 8/31/13 3 month USD- LIBOR-BBA 0.5125% (28,313) 43,080,000 — 8/31/21 2.43125% 3 month USD- LIBOR-BBA (637,850) 15,567,900 — 8/31/41 3 month USD- LIBOR-BBA 3.264% 1,026,144 12,626,000 — 9/14/13 0.53875% 3 month USD- LIBOR-BBA 174 6,237,000 — 9/14/41 2.944% 3 month USD- LIBOR-BBA 9,628 Deutsche Bank AG 19,224,000 — 9/14/21 2.145% 3 month USD- LIBOR-BBA 249,465 4,711,000 — 9/14/41 3 month USD- LIBOR-BBA 2.95% (1,488) 11,333,000 — 9/19/14 3 month USD- LIBOR-BBA 0.6625% (6,090) 43,800,000 — 9/27/18 3 month USD- LIBOR-BBA 1.515% (838,743) 31,785,000 — 9/27/13 3 month USD- LIBOR-BBA 0.5175% (18,164) 11,565,000 — 9/29/21 3 month USD- LIBOR-BBA 2.165% (143,757) 4,866,000 — 9/30/21 3 month USD- LIBOR-BBA 2.1875% (50,577) 52,939,200 — 10/3/20 3 month USD- LIBOR-BBA 2.034% (612,388) 47,818,800 — 10/3/21 2.153% 3 month USD- LIBOR-BBA 664,452 6,204,000 — 10/4/13 3 month USD- LIBOR-BBA 0.56125% 1,364 7,617,000 — 10/4/14 0.7175% 3 month USD- LIBOR-BBA (4,859) 507,261,720 — 10/7/14 3 month USD- LIBOR-BBA 0.792% 1,427,741 137,674,857 — 10/7/16 1.3045% 3 month USD- LIBOR-BBA (222,107) 1,104,000 E — 10/7/21 3 month USD- LIBOR-BBA 3.0475% (20,910) 60 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG cont. $338,174,480 $— 10/7/14 3 month USD- LIBOR-BBA 0.787% $901,327 91,783,238 — 10/7/16 1.30125% 3 month USD- LIBOR-BBA (133,187) 40,492,605 — 10/7/16 1.303% 3 month USD- LIBOR-BBA (62,046) 31,305,120 — 10/7/18 3 month USD- LIBOR-BBA 1.7265% (184,869) 5,457,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% (23,902) 4,433,000 E — 4/13/22 3 month USD- LIBOR-BBA 2.498% 8,511 2,271,000 — 10/14/41 2.94375% 3 month USD- LIBOR-BBA 8,789 43,467,000 — 10/31/13 3 month USD- LIBOR-BBA 0.6505% 73,377 1,582,000 — 11/1/41 3 month USD- LIBOR-BBA 3.21% 77,423 120,272,300 183,027 7/18/21 3 month USD- LIBOR-BBA 3.04% 9,211,915 14,735,753 — 8/5/21 2.698% 3 month USD- LIBOR-BBA (609,315) 19,842,298 — 8/9/41 3.55% 3 month USD- LIBOR-BBA (2,484,302) 9,562,345 — 8/10/41 3 month USD- LIBOR-BBA 3.455% 1,010,551 41,151,000 — 8/12/16 3 month USD- LIBOR-BBA 1.255% 126,443 6,891,000 — 11/2/21 2.365% 3 month USD- LIBOR-BBA (20,811) 271,704,300 47,904 12/31/14 1.91% 3 month USD- LIBOR-BBA (11,407,181) 4,090,600 — 8/12/41 3.32% 3 month USD- LIBOR-BBA (318,593) 42,738,500 — 8/15/41 3.300791% 3 month USD- LIBOR-BBA (3,149,755) 6,322,300 — 8/16/16 1.24% 3 month USD- LIBOR-BBA (11,936) 10,450,600 — 8/16/41 3 month USD- LIBOR-BBA 3.36% 895,821 15,233,100 — 8/24/16 1.23% 3 month USD- LIBOR-BBA (15,050) 25,564,600 — 8/24/21 2.271% 3 month USD- LIBOR-BBA (10,108) 16,417,500 — 8/24/41 3 month USD- LIBOR-BBA 3.081% 459,902 36,323,300 — 8/30/13 3 month USD- LIBOR-BBA 0.5075% (17,160) 61 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG cont. $18,056,100 $— 8/30/21 2.4075% 3 month USD- LIBOR-BBA $(223,431) 11,190,500 — 8/30/41 3 month USD- LIBOR-BBA 3.2425% 679,330 129,589,900 193,303 5/13/21 3 month USD- LIBOR-BBA 3.28% 13,578,207 84,650,800 — 8/31/13 3 month USD- LIBOR-BBA 0.4925% (63,917) 7,000,000 — 8/31/21 2.407% 3 month USD- LIBOR-BBA (88,030) 25,954,600 — 9/12/21 3 month USD- LIBOR-BBA 2.2125% (172,244) 12,558,700 — 9/12/41 3.065% 3 month USD- LIBOR-BBA (292,919) 13,618,000 — 9/14/16 3 month USD- LIBOR-BBA 1.175% (42,940) 65,705,512 1,120,279 7/21/21 3.55% 3 month USD- LIBOR-BBA (6,881,031) Goldman Sachs International 8,892,000 — 9/19/20 2.13375% 3 month USD- LIBOR-BBA 18,130 75,853,500 — 9/19/13 3 month USD- LIBOR-BBA 0.515% (40,770) 640,000 — 9/19/41 3 month USD- LIBOR-BBA 3.05% 12,614 2,270,000 — 9/20/41 3.065% 3 month USD- LIBOR-BBA (51,508) 28,234,000 — 9/21/13 0.5% 3 month USD- LIBOR-BBA 24,448 31,579,900 — 9/22/13 0.478% 3 month USD- LIBOR-BBA 41,578 29,718,100 — 9/23/13 3 month USD- LIBOR-BBA 0.4525% (54,311) 18,445,000 — 9/26/13 3 month USD- LIBOR-BBA 0.50625% (14,495) 27,697,000 — 9/26/21 3 month USD- LIBOR-BBA 1.93875% (912,704) 50,409,950 (1,832,402) 9/29/41 3 month USD- LIBOR-BBA 3.99% 8,783,020 20,755,000 — 7/1/14 1.105% 3 month USD- LIBOR-BBA (320,531) 2,792,000 — 9/28/41 2.69625% 3 month USD- LIBOR-BBA 148,230 38,180,000 — 9/28/13 3 month USD- LIBOR-BBA 0.5125% (26,834) 400,000 — 9/29/41 3 month USD- LIBOR-BBA 2.87% (7,089) 62 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. $5,498,000 $— 9/29/21 3 month USD- LIBOR-BBA 2.15125% $(75,227) 4,251,000 — 10/3/13 3 month USD- LIBOR-BBA 0.558% 741 65,408,000 — 10/7/14 0.7775% 3 month USD- LIBOR-BBA (155,929) 19,019,000 — 10/11/21 3 month USD- LIBOR-BBA 2.16% (265,090) 5,457,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% (23,902) 257,630,500 (109,518) 7/20/16 3 month USD- LIBOR-BBA 1.79% 7,989,240 4,433,000 E — 4/13/22 3 month USD- LIBOR-BBA 2.498% 8,511 10,244,000 — 10/14/21 3 month USD- LIBOR-BBA 2.3745% 56,146 638,000 — 10/17/13 0.65375% 3 month USD- LIBOR-BBA (1,216) 4,631,000 — 10/17/21 2.365% 3 month USD- LIBOR-BBA (20,014) 4,527,000 — 10/18/13 3 month USD- LIBOR-BBA 0.65875% 9,332 18,369,000 — 10/18/21 2.40125% 3 month USD- LIBOR-BBA (152,513) 54,908,000 — 10/21/13 3 month USD- LIBOR-BBA 0.632% 78,506 7,342,000 — 10/21/21 2.36% 3 month USD- LIBOR-BBA (26,062) 859,000 — 10/21/41 2.94125% 3 month USD- LIBOR-BBA 4,208 18,635,000 — 7/21/21 3.06125% 3 month USD- LIBOR-BBA (1,430,566) 60,622,400 E — 3/19/13 1.09375% 3 month USD- LIBOR-BBA (318,874) 155,580,026 (2,598,186) 7/25/21 3 month USD- LIBOR-BBA 3.58% 16,719,458 108,707,964 3,772,166 8/24/41 4.29% 3 month USD- LIBOR-BBA (26,138,068) 66,681,000 — 7/25/21 3 month USD- LIBOR-BBA 3.127% 5,497,670 46,513,000 — 7/26/21 3.09125% 3 month USD- LIBOR-BBA (3,678,128) 28,041,000 — 8/1/21 3 month USD- LIBOR-BBA 3.0625% 2,110,009 18,944,600 — 10/25/21 2.39625% 3 month USD- LIBOR-BBA (123,860) 33,423,000 — 10/26/13 3 month USD- LIBOR-BBA 0.64875% 56,821 63 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. $18,944,000 $— 10/26/21 3 month USD- LIBOR-BBA 2.3825% $98,146 8,247,000 — 10/26/41 3 month USD- LIBOR-BBA 3.005% 63,315 841,000 — 10/26/21 3 month USD- LIBOR-BBA 2.415% 6,859 3,221,000 — 10/26/41 3 month USD- LIBOR-BBA 3.0375% 46,002 826,000 — 10/27/21 3 month USD- LIBOR-BBA 2.435% 8,179 2,432,000 — 10/31/41 3.10275% 3 month USD- LIBOR-BBA (67,265) 7,565,000 — 8/3/41 3.754% 3 month USD- LIBOR-BBA (1,267,239) 981,000 — 8/4/41 3.718% 3 month USD- LIBOR-BBA (156,991) 8,998,000 — 8/4/41 3.711% 3 month USD- LIBOR-BBA (1,427,123) 2,510,000 — 8/4/41 3 month USD- LIBOR-BBA 3.6225% 352,606 2,996,000 — 8/5/41 3.593% 3 month USD- LIBOR-BBA (402,505) 2,300,000 — 8/9/41 3.48375% 3 month USD- LIBOR-BBA (256,798) 8,002,000 — 8/9/41 3 month USD- LIBOR-BBA 3.54% 985,523 24,375,000 — 8/10/41 3.435% 3 month USD- LIBOR-BBA (2,476,140) 5,047,200 — 8/15/41 3.2475% 3 month USD- LIBOR-BBA (316,943) 10,489,300 — 8/15/41 3.365% 3 month USD- LIBOR-BBA (910,826) 2,210,000 — 8/24/41 3 month USD- LIBOR-BBA 3.075% 59,188 53,400,000 — 8/24/16 1.235% 3 month USD- LIBOR-BBA (66,072) 27,630,000 — 8/24/21 3 month USD- LIBOR-BBA 2.2625% (10,787) 152,285,000 — 8/30/13 3 month USD- LIBOR-BBA 0.48375% (144,975) 9,000,000 — 8/31/21 2.407% 3 month USD- LIBOR-BBA (113,182) 12,573,000 — 9/1/20 2.225% 3 month USD- LIBOR-BBA (90,735) 3,629,000 — 9/1/41 3.195% 3 month USD- LIBOR-BBA (184,075) 6,541,000 — 9/1/13 3 month USD- LIBOR-BBA 0.4975% (4,660) 64 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. $5,718,000 $— 9/13/21 2.16625% 3 month USD- LIBOR-BBA $62,564 13,713,000 — 9/13/13 3 month USD- LIBOR-BBA 0.52125% (4,593) 2,253,000 — 9/13/41 3.023% 3 month USD- LIBOR-BBA (33,053) JPMorgan Chase Bank, N.A. 39,029,100 123,645 3/11/26 4.12% 3 month USD- LIBOR-BBA (6,905,885) 113,700,000 E — 3/21/13 1.1685% 3 month USD- LIBOR-BBA (682,200) 41,300,000 E — 3/22/13 1.185% 3 month USD- LIBOR-BBA (254,821) 31,785,000 — 9/27/13 3 month USD- LIBOR-BBA 0.5175% (18,164) 11,418,000 — 9/29/21 3 month USD- LIBOR-BBA 2.18% (126,249) 4,830,000 — 9/30/21 3 month USD- LIBOR-BBA 2.203% (43,328) 9,128,000 — 10/3/21 3 month USD- LIBOR-BBA 2.184% (100,874) 1,991,000 — 10/4/41 2.75% 3 month USD- LIBOR-BBA 84,774 17,026,000 — 10/4/13 3 month USD- LIBOR-BBA 0.58% 10,111 21,217,000 — 10/7/21 3 month USD- LIBOR-BBA 2.068% (466,726) 1,347,000 — 10/11/21 2.2395% 3 month USD- LIBOR-BBA 8,963 5,457,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% (23,902) 2,992,000 — 10/14/13 0.677% 3 month USD- LIBOR-BBA (7,149) 6,268,000 — 10/17/21 3 month USD- LIBOR-BBA 2.37% 29,984 17,260,200 — 10/19/21 3 month USD- LIBOR-BBA 2.387% 106,998 2,432,000 — 10/31/41 3.235% 3 month USD- LIBOR-BBA (132,734) 4,154,600 — 11/1/21 2.445% 3 month USD- LIBOR-BBA (43,249) 85,198,000 — 11/2/13 0.5925% 3 month USD- LIBOR-BBA (44,303) 54,114,800 419,355 8/3/41 3.81% 3 month USD- LIBOR-BBA (9,266,127) 8,131,000 — 8/8/41 3.466% 3 month USD- LIBOR-BBA (879,002) 65 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. cont. $4,879,000 $— 8/8/41 3.4275% 3 month USD- LIBOR-BBA $(489,004) 1,746,000 — 8/9/41 3.485% 3 month USD- LIBOR-BBA (195,385) 52,307,000 — 8/19/13 0.4475% 3 month USD- LIBOR-BBA 80,198 2,058,000 — 8/19/41 3.299% 3 month USD- LIBOR-BBA (150,234) 155,405,900 17,612 8/19/13 3 month USD- LIBOR-BBA 0.44% (243,193) 2,841,000 — 8/23/41 3 month USD- LIBOR-BBA 3.088% 83,905 76,003,000 — 8/23/13 3 month USD- LIBOR-BBA 0.485% (63,315) 67,720,600 — 8/31/13 3 month USD- LIBOR-BBA 0.5% (41,483) 1,179,000 — 9/2/13 0.486% 3 month USD- LIBOR-BBA 1,119 29,833,100 (1,528,946) 8/5/41 3 month USD- LIBOR-BBA 4.555% 8,354,032 47,992,000 3,007,899 7/26/21 4.46% 3 month USD- LIBOR-BBA (6,834,272) 47,992,000 3,013,898 7/26/21 4.525% 3 month USD- LIBOR-BBA (7,115,818) 71,988,000 4,555,581 7/27/21 4.745% 3 month USD- LIBOR-BBA (12,089,563) 5,536,000 — 9/2/41 3 month USD- LIBOR-BBA 3.187% 271,307 44,470,000 — 9/14/21 3 month USD- LIBOR-BBA 2.124% (662,789) 13,591,000 — 9/14/13 0.535% 3 month USD- LIBOR-BBA 1,206 70,135,000 — 9/14/21 2.1575% 3 month USD- LIBOR-BBA 829,729 4,567,000 — 9/15/41 2.984% 3 month USD- LIBOR-BBA (29,867) 6,832,000 — 9/19/16 3 month USD- LIBOR-BBA 1.231% (5,207) 100,000,000 (5,090,000) 8/8/41 3 month USD- LIBOR-BBA 4.585% 28,620,492 Total E See Note 1 to the financial statements regarding extended effective dates. 66 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/11 Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Barclays Bank PLC $1,480,574 1/12/40 5.00% (1 month Synthetic TRS $9,889 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 17,099,749 1/12/36 (5.50%) 1 month Synthetic TRS 188,531 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 14,153,905 1/12/38 (6.50%) 1 month Synthetic MBX (41,976) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 14,321,861 1/12/40 4.50% (1 month Synthetic MBX 87,918 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 30,363,024 1/12/38 (6.50%) 1 month Synthetic TRS 276,120 USD-LIBOR Index 6.50% 30 year Fannie Mae pools 32,034,378 1/12/38 (6.50%) 1 month Synthetic MBX (95,003) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 20,940,948 1/12/40 5.00% (1 month Synthetic MBX 147,104 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 15,762,481 1/12/41 5.00% (1 month Synthetic MBX 98,393 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 87,645,140 1/12/38 (6.50%) 1 month Synthetic MBX (259,925) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 39,202,066 1/12/41 5.00% (1 month Synthetic MBX 244,709 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 71,672,592 1/12/38 (6.50%) 1 month Synthetic MBX (212,556) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 51,889,274 1/12/41 5.00% (1 month Synthetic MBX 323,905 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 67 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $21,487,649 1/12/40 4.00% (1 month Synthetic MBX $106,138 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 2,512,159 1/12/40 4.00% (1 month Synthetic TRS 11,142 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 28,127,501 1/12/41 5.00% (1 month Synthetic MBX 175,579 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 49,351,028 1/12/40 5.00% (1 month Synthetic TRS 329,629 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 14,705,671 1/12/40 4.50% (1 month Synthetic MBX 90,275 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 44,958,828 1/12/41 5.00% (1 month Synthetic MBX 280,644 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 7,511,748 1/12/41 5.00% (1 month Synthetic MBX 46,890 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,556,214 1/12/40 5.00% (1 month Synthetic MBX 10,932 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 5,046,839 1/12/40 5.00% (1 month Synthetic MBX 35,453 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 3,658,713 1/12/40 5.00% (1 month Synthetic MBX 25,701 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 11,357,286 1/12/41 5.00% (1 month Synthetic TRS 34,978 USD-LIBOR) Index 5.00% 30 year Ginnie Mae II pools Citibank, N.A. 16,597,783 1/12/41 5.00% (1 month Synthetic MBX 103,607 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 68 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/11 cont. Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Citibank, N.A. cont. $22,323,008 1/12/41 5.00% (1 month Synthetic MBX $139,346 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools Credit Suisse International 4,106,241 1/12/41 4.50% (1 month Synthetic MBX 27,770 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 39,486,493 1/12/41 4.50% (1 month Synthetic MBX 186,720 USD-LIBOR) Index 4.50% 30 year Ginnie Mae II pools 16,562,199 1/12/39 (5.00%) 1 month Synthetic TRS 117,051 USD-LIBOR Index 5.00% 30 year Fannie Mae pools Deutsche Bank AG 16,659,076 1/12/39 (6.00%) 1 month Synthetic TRS 140,219 USD-LIBOR Index 6.00% 30 year Fannie Mae pools Goldman Sachs International 4,076,131 1/12/40 5.00% (1 month Synthetic TRS 27,226 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 17,099,749 1/12/36 5.50% (1 month Synthetic TRS (188,531) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 43,094,658 1/12/38 (6.50%) 1 month Synthetic TRS 391,907 USD-LIBOR Index 6.50% 30 year Fannie Mae pools Total 69 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 — Valuations based on quoted prices for identical securities in active markets. Level 2 — Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 — Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $— $102,800,795 $— Corporate bonds and notes — 368,541,109 — Foreign government bonds and notes — 1,538,254 — Mortgage-backed securities — 411,116,352 3,428,997 Municipal bonds and notes — 4,356,264 — Purchased options outstanding — 72,365,987 — Senior loans — 635,716 — U.S. Government Agency Mortgage Obligations — 160,939,329 — U.S. Treasury Obligations — 955,919 — Short-term investments 241,789,135 348,710,832 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $1,283,375 $— $— Written options — (168,686,936) — Interest rate swap contracts — (43,973,904) — Total return swap contracts — 2,859,785 — Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 70 Statement of assets and liabilities 10/31/11 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $1,410,586,011) $1,482,039,554 Affiliated issuers (identified cost $235,139,135) (Note 6) 235,139,135 Interest and other receivables 10,137,780 Receivable for shares of the fund sold 3,197,330 Receivable for investments sold 18,881,878 Receivable for sales of delayed delivery securities (Note 1) 13,974,599 Unrealized appreciation on swap contracts (Note 1) 163,665,156 Receivable for variation margin (Note 1) 3,083,125 Premium paid on swap contracts (Note 1) 13,487,596 Total assets LIABILITIES Payable to custodian 75,072 Distributions payable to shareholders 904 Payable for investments purchased 6,441,838 Payable for purchases of delayed delivery securities (Note 1) 175,171,332 Payable for shares of the fund repurchased 3,810,813 Payable for compensation of Manager (Note 2) 467,310 Payable for investor servicing fees (Note 2) 170,941 Payable for custodian fees (Note 2) 33,192 Payable for Trustee compensation and expenses (Note 2) 303,550 Payable for administrative services (Note 2) 5,190 Payable for distribution fees (Note 2) 430,124 Written options outstanding, at value (premiums received $125,397,305) (Notes 1 and 3) 168,686,936 Premium received on swap contracts (Note 1) 23,682,341 Unrealized depreciation on swap contracts (Note 1) 194,584,530 Collateral on certain derivative contracts, at value (Note 1) 9,296,444 Other accrued expenses 255,697 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,535,863,550 Undistributed net investment income (Note 1) 5,017,584 Accumulated net realized loss on investments (Note 1) (179,219,108) Net unrealized depreciation of investments (1,472,087) Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 71 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($843,019,403 divided by 123,267,344 shares) $6.84 Offering price per class A share (100/96.00 of $6.84)* $7.13 Net asset value and offering price per class B share ($39,859,100 divided by 5,877,919 shares)** $6.78 Net asset value and offering price per class C share ($169,692,400 divided by 24,965,322 shares)** $6.80 Net asset value and redemption price per class M share ($170,346,722 divided by 25,389,135 shares) $6.71 Offering price per class M share (100/96.75 of $6.71)† $6.94 Net asset value, offering price and redemption price per class R share ($4,722,537 divided by 693,823 shares) $6.81 Net asset value, offering price and redemption price per class Y share ($132,549,777 divided by 19,169,155 shares) $6.91 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. 72 Statement of operations Year ended 10/31/11 INVESTMENT INCOME Interest (net of foreign tax of $21,259) (including interest income of $276,568 from investments in affiliated issuers) (Note 6) $66,546,107 Total investment income EXPENSES Compensation of Manager (Note 2) 5,462,831 Investor servicing fees (Note 2) 1,929,407 Custodian fees (Note 2) 99,137 Trustee compensation and expenses (Note 2) 121,709 Administrative services (Note 2) 37,548 Distribution fees — Class A (Note 2) 2,068,688 Distribution fees — Class B (Note 2) 401,284 Distribution fees — Class C (Note 2) 1,657,153 Distribution fees — Class M (Note 2) 1,010,367 Distribution fees — Class R (Note 2) 21,601 Other 681,487 Total expenses Expense reduction (Note 2) (3,814) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 25,917,169 Net realized loss on swap contracts (Note 1) (20,841,655) Net realized loss on futures contracts (Note 1) (27,736,581) Net realized gain on written options (Notes 1 and 3) 35,783,171 Net unrealized depreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the year (4,199,417) Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 73 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 10/31/11 Year ended 10/31/10 Operations: Net investment income $53,058,709 $81,101,563 Net realized gain on investments 13,122,104 91,335,846 Net unrealized depreciation of investments (4,199,417) (39,152,094) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (42,249,610) (55,288,486) Class B (1,773,181) (2,697,878) Class C (7,304,305) (5,961,106) Class M (10,221,649) (14,351,841) Class R (209,934) (212,836) Class Y (6,319,275) (12,027,573) Increase in capital from settlement payments (Note 8) 433,895 41,451 Redemption fees (Note 1) — 4,817 Increase (decrease) from capital share transactions (Note 4) (72,913,778) 216,063,105 Total increase (decrease) in net assets NET ASSETS Beginning of year 1,438,766,380 1,179,911,412 End of year (including undistributed net investment income of $5,017,584 and $12,941,430, respectively) The accompanying notes are an integral part of these financial statements. 74 This page left blank intentionally. 75 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of expenses to average Ratio Net asset Net realized Ratio netassets, of net investment value, and unrealized Total from From Non-recurring Total return Net assets, of expenses excluding income (loss) beginning Net investment gain (loss) investment net investment Total Redemption reimburse- Net asset value, at net asset end of period to average interest expense to average Portfolio Period ended of period income (loss) a on investments operations income distributions fees ments end of period value (%) b (in thousands) netassets (%) c (%) c netassets (%) turnover (%) d Class A October 31, 2011 .28 .05 (.35) — — e,f .86 .86 4.02 339 October 31, 2010 .43 .31 (.49) — f — f,g .88 h,i .88 h,i 6.38 h 112 October 31, 2009 .29 1.44 (.47) — f — 1.68 h,j .96 h 5.12 h 331 October 31, 2008 .38 (1.34) (.46) — f — .99 h .99 h 5.91 h 200 October 31, 2007 .31 .04 (.32) — f — .98 h .98 h 4.67 h 323 Class B October 31, 2011 .22 .06 (.30) — — e,f 1.61 1.61 3.29 339 October 31, 2010 .39 .28 (.43) — f — f,g 1.63 h,i 1.63 h,i 5.82 h 112 October 31, 2009 .24 1.43 (.43) — f — 2.43 h,j 1.71 h 4.31 h 331 October 31, 2008 .34 (1.33) (.41) — f — 1.74 h 1.74 h 5.22 h 200 October 31, 2007 .26 .03 (.27) — f — 1.73 h 1.73 h 3.96 h 323 Class C October 31, 2011 .22 .06 (.30) — — e,f 1.61 1.61 3.27 339 October 31, 2010 .35 .33 (.44) — f — f,g 1.63 h,i 1.63 h,i 5.08 h 112 October 31, 2009 .26 1.42 (.43) — f — 2.43 h,j 1.71 h 4.45 h 331 October 31, 2008 .33 (1.33) (.41) — f — 1.74 h 1.74 h 5.16 h 200 October 31, 2007 .26 .03 (.27) — f — 1.73 h 1.73 h 3.93 h 323 Class M October 31, 2011 .26 .05 (.34) — — e,f 1.11 1.11 3.82 339 October 31, 2010 .42 .29 (.47) — f — f,g 1.13 h,i 1.13 h,i 6.23 h 112 October 31, 2009 .27 1.41 (.46) — f — 1.93 h,j 1.21 h 4.83 h 331 October 31, 2008 .36 (1.31) (.45) — f — 1.24 h 1.24 h 5.67 h 200 October 31, 2007 .30 .02 (.31) — f — 1.23 h 1.23 h 4.45 h 323 Class R October 31, 2011 .25 .07 (.34) — — e,f 1.11 1.11 3.74 339 October 31, 2010 .40 .31 (.47) — f — f,g 1.13 h,i 1.13 h,i 5.91 h 112 October 31, 2009 .27 1.44 (.46) — f — 1.93 h,j 1.21 h 4.85 h 331 October 31, 2008 .36 (1.33) (.45) — f — 1.24 h 1.24 h 5.54 h 200 October 31, 2007 .30 .03 (.31) — f — 1.23 h 1.23 h 4.38 h 323 Class Y October 31, 2011 .29 .06 (.37) — — e,f .61 .61 4.25 339 October 31, 2010 .46 .30 (.50) — f — f,g .63 h,i .63 h,i 6.74 h 112 October 31, 2009 .32 1.43 (.48) — f — 1.43 h,j .71 h 5.87 h 331 October 31, 2008 .40 (1.35) (.47) — f — .74 h .74 h 6.14 h 200 October 31, 2007 .33 .04 (.34) — f — .73 h .73 h 4.93 h 323 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 76 77 Financial highlights (Continued) a Per share net investment income has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements (Note 2). d Portfolio turnover excludes dollar roll transactions. e Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 8). f Amount represents less than $0.01 per share. g Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Prudential Securities, Inc., which amounted to less than $0.01 per share outstanding as of March 30, 2010. h Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to October 31, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets October 31, 2010 0.03% October 31, 2009 0.19 October 31, 2008 0.09 October 31, 2007 0.08 i Excludes the impact of a current period reduction to interest expense related to the resolution of certain terminated derivatives contracts, which amounted to 0.18% of average net assets for the period ended October 31, 2010. j Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.72% of average net assets for the period ended October 31, 2009. The accompanying notes are an integral part of these financial statements. 78 Notes to financial statements 10/31/11 Note 1: Significant accounting policies Putnam Income Fund (the fund) is a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The fund seeks high current income consistent with what Putnam Investment Management, LLC (Putnam Management), the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, believes to be prudent risk. The fund invests mainly in bonds that are securitized debt instruments (such as mortgage-backed investments) and other obligations of companies and governments worldwide denominated in U.S. dollars, are either investment-grade or below investment-grade (sometimes referred to as “junk bonds”) and have intermediate- to long-term maturities (three years or longer). The yields and values of securitized debt instruments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. The fund may consider, among other things, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund may also use derivatives, such as futures, options and swap contracts, for both hedging and non-hedging purposes. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. Prior to August 2, 2010, a 1.00% redemption fee applied on any shares that were redeemed (either by selling or exchanging into another fund) within 7 days of purchase. The redemption fee was accounted for as an addition to paid-in-capital. Effective August 2, 2010, this redemption fee no longer applies to shares redeemed. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the “reporting period” represents the period from November 1, 2010 through October 31, 2011. A) Security valuation Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities 79 will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. C) Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. D) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. E) Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. F) Futures contracts The fund uses futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. 80 Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average number of contracts of approximately 3,000 on futures contracts for the reporting period. G) Options contracts The fund uses options contracts to hedge duration, convexity and prepayment risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. See Note 3 for the volume of written options contracts activity for the reporting period. The fund had an average contract amount of approximately $1,267,700,000 on purchased options contracts for the reporting period. H) Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure, to manage exposure to specific sectors or industries and to gain exposure to specific sectors/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. Outstanding notional amount on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. I) Interest rate swap contracts The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Upfront payments are recorded as realized gains and losses at the closing of the contract. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $5,669,500,000 on interest rate swap contracts for the reporting period. J) Credit default contracts The fund entered into credit default contracts to hedge credit risk. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence 81 of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the fund’s books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $2,100,000 on credit default swap contracts for the reporting period. K) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $24,404,709 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $183,090,274 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $168,634,683. L) TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. 82 Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. M) TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. N) Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. O) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. P) Line of credit The fund participates, along with other Putnam funds, in a $325 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.13% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Q) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. 83 At October 31, 2011, the fund had a capital loss carryover of $156,195,953 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Expiration $92,884,454 October 31, 2016 63,311,499 October 31, 2017 Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. R) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of unrealized gains and losses on certain futures contracts, income on swap contracts and interest only securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $7,095,399 to increase undistributed net investment income and $425,447 to decrease paid-in-capital, with an increase to accumulated net realized losses of $6,669,952. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $90,756,372 Unrealized depreciation (41,040,435) Net unrealized appreciation 49,715,937 Undistributed ordinary income 7,856,628 Capital loss carryforward (156,195,953) Cost for federal income tax purposes $1,667,462,752 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.550% of the first $5 billion, 0.500% of the next $5 billion, 0.450% of the next $10 billion, 0.400% of the next $10 billion, 0.350% of the next $50 billion, 0.330% of the next $50 billion, 0.320% of the next $100 billion, 0.315% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. 84 Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $3,814 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $1,078, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.50% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $183,091 and $63,220 from the sale of classA and classM shares, respectively, and received $31,113 and $25,357 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.40% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $5,185 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $3,464,666,214 and $3,556,480,372, respectively. These figures include the cost of purchases and proceeds from sales of long-term U.S. government securities of $11,024,249 and $10,628,697, respectively. 85 Written option transactions during the reporting period are summarized as follows: Written swap option Written swap option contract amounts premiums received Written options outstanding at the beginning of the reporting period $1,912,967,480 $121,227,292 Options opened 2,044,626,427 77,222,229 Options exercised (1,574,042,733) (71,446,160) Options expired — — Options closed (39,606,800) (1,606,056) Written options outstanding at the end of the reporting period $2,343,944,374 $125,397,305 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 10/31/11 Year ended 10/31/10 ClassA Shares Amount Shares Amount Shares sold 31,938,569 $218,790,518 52,072,574 $355,055,909 Shares issued in connection with reinvestment of distributions 5,196,313 35,449,398 6,943,802 47,126,038 37,134,882 254,239,916 59,016,376 402,181,947 Shares repurchased (38,649,700) (263,845,938) (35,183,365) (240,031,282) Net increase (decrease) Year ended 10/31/11 Year ended 10/31/10 ClassB Shares Amount Shares Amount Shares sold 2,105,943 $14,318,416 2,596,867 $17,589,257 Shares issued in connection with reinvestment of distributions 208,992 1,412,938 347,433 2,336,846 2,314,935 15,731,354 2,944,300 19,926,103 Shares repurchased (2,787,583) (18,884,104) (3,570,653) (24,061,002) Net decrease Year ended 10/31/11 Year ended 10/31/10 ClassC Shares Amount Shares Amount Shares sold 8,428,929 $57,395,078 19,617,803 $133,332,927 Shares issued in connection with reinvestment of distributions 660,999 4,480,909 558,516 3,783,588 9,089,928 61,875,987 20,176,319 137,116,515 Shares repurchased (8,652,088) (58,620,817) (2,234,359) (15,121,551) Net increase 86 Year ended 10/31/11 Year ended 10/31/10 ClassM Shares Amount Shares Amount Shares sold 4,252,299 $28,443,376 9,433,356 $63,396,961 Shares issued in connection with reinvestment of distributions 96,626 646,826 121,762 812,575 4,348,925 29,090,202 9,555,118 64,209,536 Shares repurchased (12,052,732) (80,978,751) (6,321,085) (42,296,772) Net increase (decrease) Year ended 10/31/11 Year ended 10/31/10 ClassR Shares Amount Shares Amount Shares sold 308,145 $2,097,773 372,599 $2,533,362 Shares issued in connection with reinvestment of distributions 24,597 167,075 27,304 184,731 332,742 2,264,848 399,903 2,718,093 Shares repurchased (234,689) (1,602,134) (161,434) (1,090,419) Net increase Year ended 10/31/11 Year ended 10/31/10 ClassY Shares Amount Shares Amount Shares sold 19,234,583 $133,635,790 32,275,242 $222,582,968 Shares issued in connection with reinvestment of distributions 554,836 3,832,111 1,214,368 8,308,414 19,789,419 137,467,901 33,489,610 230,891,382 Shares repurchased (21,652,336) (149,652,242) (46,513,935) (318,379,445) Net decrease Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Investments, Receivables, Net assets — Unrealized Payables, Net assets — appreciation/ Unrealized appreciation/ Interest rate contracts (depreciation) $250,687,357* (depreciation) $386,839,050* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in The fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. 87 The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Credit contracts $— $— $597,583 $597,583 Interest rate contracts 13,547,750 (27,736,581) (21,439,238) $(35,628,069) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Credit contracts $— $— $(459,348) $(459,348) Interest rate contracts (9,855,590) 13,868,188 14,883,759 $18,896,357 Total Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $276,568 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $802,255,673 and $948,013,999, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $424,890 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount is reported in the Increase in capital from settlement payments line on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $9,005 related to settlement of those lawsuits. This amount is reported in the Increase in capital from settlement payments line on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 9: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 88 Federal tax information (Unaudited) For the reporting period ended, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $54,129,388 of distributions paid as qualifying to be taxed as interest-related dividends, and no monies to be taxed as short-term capital gain dividends for nonresident alien shareholders. The Form 1099 that will be mailed to you in January 2012 will show the tax status of all distributions paid to your account in calendar 2011. 89 About the Trustees Independent Trustees Name Year of birth Position held Principal occupations during past five years Other directorships Ravi Akhoury Advisor to New York Life Insurance Company. Trustee of Jacob Ballas Capital Born 1947 American India Foundation and of the Rubin Museum. India, a non-banking Trustee since 2009 From 1992 to 2007, was Chairman and CEO of MacKay finance company Shields, a multi-product investment management firm focused on private with over $40 billion in assets under management. equity advisory services; RAGE Frameworks, Inc., a private software company Barbara M. Baumann President and Owner of Cross Creek Energy Corporation, SM Energy Company, a Born 1955 a strategic consultant to domestic energy firms and direct domestic exploration Trustee since 2010 investor in energy projects. Trustee of Mount Holyoke and production College and member of the Investment Committee for the company; UniSource college’s endowment. Former Chair and current board Energy Corporation, member of Girls Incorporated of Metro Denver. Member of an Arizona utility; CVR the Finance Committee, The Children’s Hospital of Denver. Energy, a petroleum refiner and fertilizer manufacturer Jameson A. Baxter President of Baxter Associates, Inc., a private investment None Born 1943 firm. Chair of Mutual Fund Directors Forum. Chair Emeritus Trustee since 1994, of the Board of Trustees of Mount Holyoke College. Vice Chair from 2005 Director of the Adirondack Land Trust and Trustee of the to 2011, and Chair Nature Conservancy’s Adirondack Chapter. since 2011 Charles B. Curtis Former President and Chief Operating Officer of the Edison International; Born 1940 Nuclear Threat Initiative, a private foundation dealing Southern California Trustee since 2001 with national security issues. Senior Advisor to the Center Edison for Strategic and International Studies. Member of the Council on Foreign Relations. Robert J. Darretta Health Care Industry Advisor to Permira, a global private UnitedHealth Born 1946 equity firm. Until April 2007, was Vice Chairman of the Group, a diversified Trustee since 2007 Board of Directors of Johnson & Johnson. Served as health-care company Johnson & Johnson’s Chief Financial Officer for a decade. John A. Hill Founder and Vice-Chairman of First Reserve Devon Energy Born 1942 Corporation, the leading private equity buyout firm Corporation, a leading Trustee since 1985 and focused on the worldwide energy industry. Serves as a independent natural gas Chairman from 2000 Trustee and Chairman of the Board of Trustees of Sarah and oil exploration and to 2011 Lawrence College. Also a member of the Advisory Board production company of the Millstein Center for Corporate Governance and Performance at the Yale School of Management. Paul L. Joskow Economist and President of the Alfred P. Sloan TransCanada Born 1947 Foundation, a philanthropic institution focused primarily Corporation, an energy Trustee since 1997 on research and education on issues related to science, company focused on technology, and economic performance. Elizabeth and natural gas transmission James Killian Professor of Economics, Emeritus at the and power services; Massachusetts Institute of Technology (MIT). Prior to Exelon Corporation, an 2007, served as the Director of the Center for Energy and energy company focused Environmental Policy Research at MIT. on power services 90 Name Year of birth Position held Principal occupations during past five years Other directorships Kenneth R. Leibler Founder and former Chairman of Boston Options Northeast Utilities, Born 1949 Exchange, an electronic marketplace for the trading which operates New Trustee since 2006 of derivative securities. Vice Chairman of the Board of England’s largest energy Trustees of Beth Israel Deaconess Hospital in Boston, delivery system Massachusetts. Until November 2010, director of Ruder Finn Group, a global communications and advertising firm. Robert E. Patterson Senior Partner of Cabot Properties, LP and Co-Chairman None Born 1945 of Cabot Properties, Inc., a private equity firm investing in Trustee since 1984 commercial real estate. Past Chairman and Trustee of the Joslin Diabetes Center. George Putnam, III Chairman of New Generation Research, Inc., a publisher None Born 1951 of financial advisory and other research services, and Trustee since 1984 founder and President of New Generation Advisors, LLC, a registered investment advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Retired as Chairman and Chief Executive Officer of Boise TransCanadaPipelines Born 1942 Cascade, LLC, a paper, forest products, and timberland Ltd., an energy Trustee from 1997 to 2008 assets company, in December 2008. Prior to 2010, infrastructure company and since 2009 Director of Boise Inc., a manufacturer of paper and packaging products. Interested Trustee Robert L. Reynolds* President and Chief Executive Officer of Putnam None Born 1952 Investments since 2008. Prior to joining Putnam Trustee since 2008 and Investments, served as Vice Chairman and Chief President of the Putnam Operating Officer of Fidelity Investments from Funds since July 2009 2000 to 2007. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of October 31, 2011, there were 108 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. 91 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Robert T. Burns (Born 1961) Executive Vice President, Principal Executive Vice President and Chief Legal Officer Officer, Treasurer and Compliance Liaison Since 2011 Since 2004 General Counsel, Putnam Investments and Putnam Management Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer James P. Pappas (Born 1953) Since 2002 Vice President Chief of Operations, Putnam Investments and Since 2004 Putnam Management Director of Trustee Relations, Putnam Investments and Putnam Management Janet C. Smith (Born 1965) Vice President, Assistant Treasurer and Judith Cohen (Born 1945) Principal Accounting Officer Vice President, Clerk and Assistant Treasurer Since 2007 Since 1993 Director of Fund Administration Services, Putnam Investments and Putnam Management Michael Higgins (Born 1976) Vice President, Senior Associate Treasurer and Beth S. Mazor (Born 1958) Assistant Clerk Vice President Since 2010 Since 2002 Manager of Finance, Dunkin’ Brands (2008– Manager of Trustee Relations, Putnam 2010); Senior Financial Analyst, Old Mutual Asset Investments and Putnam Management Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Nancy E. Florek (Born 1957) Since 2007 Vice President, Assistant Clerk, Assistant Chief Compliance Officer, Putnam Investments, Treasurer and Proxy Manager Putnam Management, and Putnam Retail Since 2000 Management Susan G. Malloy (Born 1957) Mark C. Trenchard (Born 1962) Vice President and Assistant Treasurer Vice President and BSA Compliance Officer Since 2007 Since 2002 Director of Accounting & Control Services, Director of Operational Compliance, Putnam Management Putnam Investments and Putnam Retail Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 92 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Robert J. Darretta Robert R. Leveille Putnam Investment John A. Hill Vice President and Management, LLC Paul L. Joskow Chief Compliance Officer One Post Office Square Kenneth R. Leibler Boston, MA 02109 Robert E. Patterson Mark C. Trenchard George Putnam, III Vice President and Investment Sub-Manager Robert L. Reynolds BSA Compliance Officer Putnam Investments Limited W. Thomas Stephens 57–59 St James’s Street Robert T. Burns London, England SW1A 1LD Officers Vice President and Robert L. Reynolds Chief Legal Officer Marketing Services President Putnam Retail Management James P. Pappas One Post Office Square Jonathan S. Horwitz Vice President Boston, MA 02109 Executive Vice President, Principal Executive Judith Cohen Custodian Officer, Treasurer and Vice President, Clerk and State Street Bank Compliance Liaison Assistant Treasurer and Trust Company Steven D. Krichmar Michael Higgins Legal Counsel Vice President and Vice President, Senior Associate Ropes & Gray LLP Principal Financial Officer Treasurer and Assistant Clerk Independent Registered Janet C. Smith Nancy E. Florek Public Accounting Firm Vice President, Assistant Vice President, Assistant Clerk, KPMG LLP Treasurer and Principal Assistant Treasurer and Accounting Officer Proxy Manager Trustees Jameson A. Baxter, Chair Beth S. Mazor Susan G. Malloy Ravi Akhoury Vice President Vice President and Barbara M. Baumann Assistant Treasurer Charles B. Curtis This report is for the information of shareholders of Putnam Income Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees October 31, 2011	$101,397	$	$6,100	$ — October 31, 2010	$86,980	$	$5,800	$ — For the fiscal years ended October 31, 2011and October 31, 2010, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $6,100 and $5,800 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
